EXHIBIT 3
 1
 2             IN THE UNITED STATES DISTRICT COURT
 3                      DISTRICT OF UTAH
 4
     FRANCISCO RODRIGUEZ,          )
 5   INDIVIDUALLY AND ON           )    30(b)(6) Deposition of
     BEHALF OF OTHERS              )    Cascade Collections
 6   SIMILARLY SITUATED,           )    through:
                                   )
 7         Plaintiffs,             )    Tucker Morris
                                   )
 8   vs.                           )
                                   )    Case No.
 9   CASCADE COLLECTIONS,          )    2:20-CV-00120-JNP
     LLC,                          )
10                                 )
           Defendant.              )
11
12
                    May 19, 2020 * 2:00 p.m.
13
             Location:   Virtual deposition via Zoom
14
15
16
                 Reporter: Diana Kent, RPR, CRR
17         Notary Public in and for the State of Utah
18
19
20
21
22
23
24
25

                                                            Page 1

                          Veritext Legal Solutions
                               866 299-5127
 1         APPEARANCES                                                1             PROCEEDINGS
 2 FOR THE PLAINTIFF:
 3      Ryan McBride                                                  2
        KAZEROUNI LAW GROUP, APC                                      3                 Tucker Morris,
 4      Attorney at Law                                               4      called as a witness, being first duly sworn,
        2633 East Indian School Road
 5      Suite 460
                                                                      5        was examined and testified as follows:
        Phoenix, Arizona 85016                                        6
 6      Tel: (800) 400-6808                                           7          (EXHIBITS 1-7 WERE PREMARKED.)
        Fax: (800) 520-5523
                                                                      8
 7      ryan@kazlg.com
 8 FOR THE DEFENDANT:                                                 9                 EXAMINATION
 9      Chad Rasmussen                                               10   BY MR. MCBRIDE:
        ALPINA LEGAL
                                                                     11       Q. Can you please state and spell your name
10      Attorney at Law
        2230 North University Parkway                                12   for the record.
11      Suite 7E                                                     13       A. State and spell?
        Provo, Utah 84604
                                                                     14       Q. Yes.
12      Tel: (801) 747-9529
        Fax: (801) 384-0519                                          15       A. Tucker Morris, T-U-C-K-E-R, M-O-R-R-I-S.
13      chad@alpinalegal.com                                         16       Q. Mr. Morris, have you ever had your
14                                                                   17   deposition taken before?
15
16                                                                   18       A. I have not.
17                                                                   19       Q. So what I'm going to do is go over some
18                                                                   20   ground rules here to make everything go a little bit
19
20                                                                   21   more smoothly. These rules are especially important
21                                                                   22   now that we are doing this over Zoom as opposed to in
22                                                                   23   person. You have done a good job so far, but please
23
24                                                                   24   make sure to give a verbal response as opposed to an
25                                                                   25   uh-huh or huh-uh. Do you understand? Is that okay?
                                                            Page 2                                                           Page 4

 1               INDEX                                                1       A. Yes, that's fine.
 2   TUCKER MORRIS                        PAGE
 3   Examination By Mr. McBride             4                         2       Q. Okay. And then you've also been doing a
 4   Examination By Mr. Rasmussen            55                       3   good job of waiting until I finish my question until
 5   Further Examination By Mr. McBride       58                      4   you respond, and I will try to do the same thing and
 6   Further Examination By Mr. Rasmussen       59
 7   Further Examination By Mr. McBride       60
                                                                      5   then wait for you to finish your response before I ask
 8   Further Examination By Mr. Rasmussen       62                    6   my next question. Does that work?
 9   Further Examination By Mr. McBride       63                      7       A. Yes, that's great. Thank you.
10
                                                                      8       Q. Okay. If you need a break, let me know.
11
12              EXHIBITS                                              9   This isn't a marathon. I just ask that you answer the
13   NUMBER             DESCRIPTION             PAGE                 10   pending question and then we will take a break after
14   Exhibit 1 Notice of Deposition             7
                                                                     11   that. I usually take a break every hour or so anyway.
15   Exhibit 2 Collection Agreement and Assignment of 20
           Accounts                                                  12   But if you need more frequent breaks, that's fine as
16                                                                   13   well. Okay?
     Exhibit 3 Account Notes for Francisco Rodriguez   23
                                                                     14       A. Okay.
17
   Exhibit 4 April 26, 2019 letter to Francisco   26                 15       Q. I'm entitled to your best estimate today
18       Rodriguez from Cascade Collections                          16   but I don't want you to guess. Do you know the
19 Exhibit 5 Cascade's Answer in Rodriguez v.       56               17   difference between an estimate and a guess?
         Cascade
20                                                                   18       A. Yeah.
   Exhibit 6 Series of Collection Letters       38                   19       Q. If you answer a question today I'm going
21                                                                   20   to assume that you understand. If you don't understand
   Exhibit 7 Defendant's Responses to Plaintiff    40
22       Rodriguez's Interrogatories, Requests                       21   the question, please ask me to rephrase it or tell me
         for Admissions, and Request for                             22   you don't know or you don't understand. Otherwise I
23       Production of Documents to Defendant                        23   will assume that you understand. Is that okay?
         Cascade Collections, LLC
24                                                                   24       A. Yes, that's great.
25                                                                   25       Q. After this deposition, you're going to
                                                            Page 3                                                           Page 5

                                                                                                                   2 (Pages 2 - 5)
                                                   Veritext Legal Solutions
                                                        866 299-5127
 1   have an opportunity to review the transcript, which is      1   p.m.
 2   what the court reporter, Diana, is taking down today.       2            MR. MCBRIDE: Okay.
 3   And you'll have a chance to make any changes to the         3            MR. RASMUSSEN: So I actually don't think
 4   transcript if anything was in error. However, if you        4   he has seen this one.
 5   make any changes to any substantive responses, I will       5            MR. MCBRIDE: Okay.
 6   have an opportunity to comment upon that at a further       6            MR. RASMUSSEN: But I'll let you continue
 7   date. Do you understand that?                               7   on. Sorry.
 8       A. Could you define a substantive change,               8            MR. MCBRIDE: Sure.
 9   please?                                                     9       Q. (By Mr. McBride) I will give you a minute
10       Q. Sure. So in the context of this case if I           10   here, Mr. Morris, to review this document. I'll tell
11   ask you a question, and this is just an example, "Do       11   you, just to speed things up a little bit, I did change
12   you think that your company violated the FDCPA," just a    12   the time and then I changed or I added a topic at the
13   broad question like that and you answer yes and later      13   end regarding net worth.
14   on you go back and you change it and say, "No, we          14            However, since that time the parties have
15   didn't violate it, there was no violation," that would     15   agreed that I will not be or we will not be seeking
16   be substantive to me. Something like you spelled your      16   discovery at this time for that issue, so I'm not even
17   name wrong, that would not be substantive. Does that       17   going to be asking you about that. But we will go over
18   make sense?                                                18   that in a second. But take a second to review, please,
19       A. Yes. Understood. Thanks.                            19   and let me know if you have reviewed, or once you've
20       Q. Is there any reason you can't give your             20   reviewed.
21   best testimony today? For instance, did you take any       21       A. Okay. One moment.
22   drugs or drink any alcohol in the last 24 hours?           22            MR. RASMUSSEN: Ryan, you are saying it is
23       A. No, sir.                                            23   pretty much the same with the exception of the date
24       Q. Okay. We are going to jump right into               24   change?
25   using this Exhibit Share function. And I'm going to        25            MR. MCBRIDE: The time change.
                                                       Page 6                                                             Page 8

 1   introduce Exhibit 1.                                        1            MR. RASMUSSEN: The time change, or you
 2            Do you have access to that, Mr. Morris?            2   added --
 3        A. I do.                                               3            MR. MCBRIDE: A 22nd item.
 4        Q. Okay. Great.                                        4            MR. RASMUSSEN: -- a 22nd item?
 5            MR. RASMUSSEN: And Ryan, just real quick,          5            MR. MCBRIDE: Correct.
 6   how do I do it? I've got to refresh? Is that what I'm       6            MR. RASMUSSEN: Just to put on the record,
 7   supposed to do, or have you not put it in the folder        7   I will object to this. The rules allow only, I think
 8   yet?                                                        8   it's twenty items. And so now it's at 22.
 9            MR. MCBRIDE: I haven't. I'm just doing             9        Q. Did you have a chance to review that,
10   it right now.                                              10   Mr. Morris?
11            (Discussion off the record.)                      11        A. I did.
12        Q. So Mr. Morris, do you have that amended            12        Q. Okay. And you are here to testify as the
13   deposition notice in front of you?                         13   designated representative for Cascade, LLC on all but
14        A. Yeah. I'm looking at it right now.                 14   the very last topic; is that correct?
15        Q. Do you recognize this document?                    15        A. Yes.
16        A. Yes. Yes, I do.                                    16        Q. Are you the most knowledgeable person on
17        Q. And I know I kind of just labeled what it          17   all of these topics, minus the last topic?
18   was, but can you tell me what it is, please?               18        A. Yes, I would say so.
19        A. Yes. Let's see. It's the Plaintiff's               19        Q. Is it okay if I refer to Cascade
20   Amended Notice of Taking Deposition of Defendant           20   Collections, LLC as "Cascade" today?
21   Cascade Collections.                                       21        A. That's just fine.
22            MR. RASMUSSEN: Hold on. Sorry, Ryan. I            22        Q. Okay. Let's change gears a little bit
23   don't think I shared. I think he is assuming this is       23   here and let's talk about your general background.
24   the original notice. It looks like you did amend it        24   What is your highest level of education?
25   after last week, we talked about changing it to 2:00       25        A. Associate's degree.
                                                       Page 7                                                             Page 9

                                                                                                             3 (Pages 6 - 9)
                                              Veritext Legal Solutions
                                                   866 299-5127
 1       Q. And where did you get that degree from?                1   want to know communications between you and your
 2       A. Utah Valley University.                                2   attorney as it's attorney/client privilege. Okay?
 3       Q. Sorry, you said Utah --                                3           Who is your current employer?
 4       A. Utah Valley University.                                4        A. Sorry. Could you be more clear on that?
 5       Q. And when did you graduate from Utah Valley             5        Q. Sure. Who do you work for?
 6   University?                                                   6        A. Cascade Collections.
 7       A. That would have been 2015.                             7        Q. And who owns Cascade Collections?
 8       Q. And did you have any other higher                      8        A. That is Chad Rasmussen.
 9   education after high school besides Utah Valley               9        Q. What is your current position there?
10   University?                                                  10        A. Office manager.
11       A. Not yet, no.                                          11        Q. How long have you worked there?
12       Q. And what year did you graduate from high              12        A. I have worked at Cascade since last May.
13   school?                                                      13   May 2019.
14       A. Also 2015.                                            14        Q. And was that always your title, office
15       Q. Okay. So just so I'm clear, you are                   15   manager?
16   saying that you took some -- you took classes, your          16        A. For about -- well, for a couple of weeks I
17   associate's degree, while you were in high school and        17   was training under the then-office manager. But after
18   graduated the same year in high school as you did with       18   they left the company, I took on the position of office
19   your associate's degree?                                     19   manager.
20       A. Yes, sir. My high school had some kind of             20        Q. And did your position have a name in those
21   agreement with UVU where -- yes, where seniors could         21   first couple of weeks?
22   graduate both with their high school diploma and their       22        A. I'm not sure. No, I don't believe so.
23   associate's degree.                                          23        Q. And who was that prior office manager?
24       Q. Okay. Understood. Have you received any               24        A. That was Diana Tartaglia.
25   other degrees outside of the associate's degree?             25        Q. And so Diana trained you for the position
                                                        Page 10                                                           Page 12

 1       A. No, sir.                                               1   of office manager at Cascade?
 2       Q. Have you received any other certifications             2       A. Yes.
 3   or trainings outside of the associate's degree?               3       Q. And can you please describe your duties as
 4       A. No, sir.                                               4   office manager?
 5       Q. What documents did you review in                       5       A. Sure. I mean, broadly managing the
 6   preparation for this deposition?                              6   accounts that have been assigned by our clients to
 7       A. For this deposition, let me see. So, the               7   collections. Importing the accounts. Making contact
 8   signed contract for the plaintiff, as well as the             8   with account debtors and, yeah, assisting them making
 9   collections agreement that we have with the original          9   payment arrangements.
10   creditor in this case; various pdfs of letters sent for      10       Q. Okay. And kind of going off of that, can
11   that; the procedure for account import, which includes       11   you describe the general nature of Cascade's business?
12   the creation of the letters in question. And I believe       12       A. What do you mean by that?
13   that's about it. I could refer to our responses as           13       Q. What does Cascade do?
14   they are all included, if you'd like.                        14       A. It's a collections agency.
15       Q. Sure. And we will go over some of them.               15       Q. How many employees are there at Cascade?
16   I just wanted to make sure or I just wanted to know          16       A. Just one.
17   what you had reviewed, you know, off the top of your         17       Q. How many locations are there?
18   head. And we will go over some more that will refresh        18       A. Just the one in Provo.
19   your memory, as well, a little bit later.                    19       Q. And you said that Cascade was a debt
20       A. Okay. Excellent.                                      20   collection agency. So is the primary purpose of their
21       Q. Have you discussed this case with anyone              21   business to collect debts?
22   else besides your attorney?                                  22       A. Yes, sir.
23       A. No.                                                   23       Q. Is there anything else that Cascade does
24       Q. And just as kind of a general rule here,              24   besides collect debts?
25   in any of my questions that I'm asking you, I don't          25       A. No, sir.
                                                        Page 11                                                           Page 13

                                                                                                           4 (Pages 10 - 13)
                                                Veritext Legal Solutions
                                                     866 299-5127
 1       Q. And what is the percentage, you know,                 1   testified to any of that.
 2   approximately estimate if you can, of consumer debt          2       Q. You can answer if you know.
 3   that Cascade collects? And that's as opposed to              3       A. Could you repeat the question, please?
 4   business debt.                                               4       Q. Sure. And let me make it a little more
 5       A. It's hard to -- I think it's hard to say.             5   simple. Does Cascade buy debt from Astor Brothers &
 6   We have a couple of clients who, for example, have           6   Company?
 7   medical debt accounts that they send us. So those            7       A. No.
 8   would obviously be consumer debts. But I'm not sure I        8       Q. Does Cascade make any calls to Astor
 9   could speak to the total percentage of that without, I       9   Brothers & Company's customers?
10   guess, going back and reviewing.                            10       A. Can you clarify what you mean by
11       Q. And would you say that there's more --               11   "customers," please?
12   that Cascade collects more consumer debt or more            12       Q. Sure. When you get assigned a particular
13   business debt?                                              13   portfolio from Astor Brothers & Company, I assume that
14       A. I would probably say more consumer debt              14   there's, based on the discovery responses, there are
15   than commercial debt.                                       15   particular people that owe debt or allegedly owe debt
16       Q. And would you consider a purchase of a               16   to Astor Brothers & Company. Does Cascade call those
17   vehicle a consumer debt?                                    17   people?
18           Let me rephrase the question.                       18       A. Yes.
19           MR. RASMUSSEN: Objection. Calls for                 19       Q. And what do they call them for?
20   speculation.                                                20       A. To try to make contact with the account
21       Q. Actually, before you even answer, let me             21   debtors to try to make payment arrangements and thus
22   rephrase my question.                                       22   pay off the debt.
23           Would you consider a loan for an auto               23       Q. Can you please describe the process in
24   purchase a consumer debt?                                   24   which Astor Brothers & Company assigns accounts to
25           MR. RASMUSSEN: I'm going to object.                 25   Cascade for collection?
                                                       Page 14                                                          Page 16

 1   That's vague and ambiguous.                                  1        A. Yes. So, they fill out a spreadsheet that
 2        Q. You can answer if you know.                          2   we provide them with information about each account
 3        A. I think it could potentially be, but I               3   they would like us to collect on. Once they have
 4   would also say it depends on -- I would say you could        4   filled out that information, they return the
 5   argue it depends on what the vehicle is used for,            5   spreadsheet to us. We review the information we have,
 6   whether or not it's a commercial or consumer product.        6   import it into our system, and -- I'm sorry. What was
 7        Q. Okay. Fair enough. So you're saying that             7   the full question again just so I can know when to
 8   if the vehicle is used for personal use, then it would       8   stop?
 9   be a consumer debt; is that correct?                         9            MR. MCBRIDE: Diana, can you repeat the
10        A. Yes.                                                10   question, please?
11        Q. And can you describe the relationship               11            (The record was read as follows:
12   between Cascade and Astor Brothers & Company?               12            Question: "Can you please describe the
13        A. Yeah. Per our collections agreement, we             13        process in which Astor Brothers & Company
14   are independent contractors.                                14        assigns accounts to Cascade for collection?")
15        Q. And what is Cascade independently                   15        A. Oh, I see. Thank you, Diana.
16   contracted to do?                                           16            Yeah, so as far as their assigning
17        A. To collect debts on behalf of, in this              17   accounts to us, they take the account that they have
18   case, Astor Brothers.                                       18   written off and they fill out the spreadsheet and they
19        Q. Okay. So I just want to make sure that              19   send it to us.
20   I'm understanding. So you're saying that Cascade is         20        Q. (By Mr. McBride) Okay. And how is this
21   assigned the debt to collect, but Cascade doesn't           21   process initiated? Do you reach out to them? Do they
22   actually buy the debt from Astor Brothers & Company.        22   reach out to Cascade?
23   Correct?                                                    23        A. So, our creditors will reach out to us
24           MR. RASMUSSEN: Objection.                           24   when they have accounts they would like us to collect
25   Mischaracterizes Tucker's testimony. I don't think he       25   on.
                                                       Page 15                                                          Page 17

                                                                                                          5 (Pages 14 - 17)
                                               Veritext Legal Solutions
                                                    866 299-5127
 1        Q. Okay. And you mentioned that Cascade will           1            MR. MCBRIDE: So, I've marked the exhibit
 2   import the information on the spreadsheet into its          2   as including both of those.
 3   system. How does that work?                                 3            MR. RASMUSSEN: Okay.
 4        A. Let's see. The actual mechanics of how I            4        Q. (By Mr. McBride) So yeah. And just to
 5   guess the import goes from the spreadsheet into the         5   make the record clear, it appears there -- I wasn't
 6   system, that's just because it's computer stuff. But        6   sure if there were -- let me ask you this, actually,
 7   we check the spreadsheet for formatting to make sure        7   Mr. Morris.
 8   that it's in a format that our software likes, and then     8            Is there more than one document in Exhibit
 9   it's just an automated process once the spreadsheet is      9   2?
10   formatted correctly. We go in and just ask the system      10        A. Yes. Yeah. So -- yes. So there's the
11   to do it.                                                  11   Collection Agreement and then there's the partially
12        Q. And are you, Mr. Morris, the person who            12   redacted spreadsheet of accounts.
13   goes and puts it into the -- inputs it into your           13        Q. Okay. Where did this spreadsheet of
14   system?                                                    14   accounts come from?
15        A. Yes, sir.                                          15        A. It came from Astor Brothers. Like I said,
16        Q. How often does Astor Brothers & Company            16   they fill out the information, and they sent it to us.
17   provide a list of people from which to collect?            17        Q. Okay. So this is the spreadsheet that
18        A. Fairly rarely. We, if -- not very                  18   Astor Brothers & Company fills out, correct?
19   frequently. Maybe -- I'm sorry. Come to think of it,       19        A. Correct.
20   they sent us one big batch and I'm not sure if they        20        Q. Okay. And these accounts are all, as you
21   have, off the top of my head, sent us any since. I'd       21   said before, written off. Does that mean that they are
22   be happy to look, though, if you'd like.                   22   all overdue at the time they are sent to Cascade?
23        Q. And how many consumers were included in            23        A. Yes.
24   that one big batch?                                        24        Q. Okay. Once everything is input into the
25        A. There were about 160 accounts in that one.         25   Cascade system, what happens next?
                                                      Page 18                                                          Page 20

 1       Q. And when was that sent to Cascade?                   1        A. After they are imported, then the first
 2       A. That would have been, let's see, it was              2   step is to generate, review, and send out a dunning
 3   before I started there. I believe it was early 2018.        3   letter to the account debtor.
 4   But again, I could verify that if you'd like.               4        Q. Okay. Just so we are on the same page
 5       Q. And so in your responses you're excluding            5   here, by a dunning letter you mean a collection letter?
 6   the portfolio that was included in your discovery           6        A. Yes.
 7   responses in this case, correct?                            7        Q. Okay. And how does that process work?
 8       A. Oh, I'm not sure.                                    8        A. There is a function on our system where we
 9       Q. I'm going to introduce a second exhibit              9   are able to generate and download documents from
10   here. Maybe we can clear this up.                          10   premade templates. Well, I say "premade." Templates I
11       A. Okay.                                               11   guess premade by us, by Cascade.
12       Q. It should have been introduced if you can           12        Q. Okay. And once those premade templates
13   go ahead and either refresh or go back into the            13   are created -- I'm assuming are those created on a
14   exhibits and let me know once you can see. It's the        14   computer?
15   Collection Agreement and Assignment of Accounts.           15        A. Yes, sir.
16       A. Okay. Yes, I can see that.                          16        Q. Okay. And once they are created on a
17       Q. This particular collection agreement, is            17   computer, what's the next step?
18   this referring to the 160 accounts that you were just      18        A. As I said, they are reviewed for accuracy
19   talking about?                                             19   and printed out and mailed to the account debtor.
20       A. Among -- yes, among -- yes, it is.                  20        Q. Are they all printed out at Cascade?
21       Q. Okay.                                               21        A. Yes.
22           MR. RASMUSSEN: Now, Ryan, I just want to           22        Q. And is the office manager the one that
23   make sure you have the collection agreement with a         23   takes care of printing and mailing these letters?
24   spreadsheet of accounts. Is that what you're wanting,      24        A. Yes.
25   or are you wanting just a collection agreement?            25        Q. In regards to the Astor Brothers & Company
                                                      Page 19                                                          Page 21

                                                                                                         6 (Pages 18 - 21)
                                              Veritext Legal Solutions
                                                   866 299-5127
 1   portfolio, were letters sent out to each and every one        1        A. Yes. It looks to be account notes for the
 2   of the people that were listed on the spreadsheet that        2   plaintiff.
 3   they provided?                                                3        Q. Did you review this before the deposition?
 4        A. Yes.                                                  4        A. I did.
 5        Q. And was anything done differently as to               5        Q. Are these all of the account notes for the
 6   any of those people that were sent that collection            6   plaintiff, Francisco Rodriguez?
 7   letter?                                                       7        A. Yes.
 8           MR. RASMUSSEN: Object. That's kind of a               8        Q. Okay. So can you -- I can ask you
 9   vague and ambiguous question.                                 9   questions one by one, but if you could just walk me
10        Q. You can answer.                                      10   through what you did on his account, that would be
11        A. Yeah, I think it's a little bit vague, as            11   helpful.
12   well.                                                        12        A. Okay. Let me take a look. You'll see
13        Q. Okay. And just to be clear, opposing                 13   that the first two, four, six or so notes are for
14   counsel is going to make objections to reserve his           14   actions taken by Diana, who was the then-manager.
15   right to bring that up in the future. But unless it's        15   Let's see. So generally an envelope with the address
16   asserting an attorney/client privileged question, I'm        16   for the account debtor is the first three. It looks
17   going to ask you to answer, just so we are on the same       17   like there's maybe an error or something there. And
18   page. I'm happy to try to clarify that question and          18   then following that it says, "Document Generated:
19   make it a better question.                                   19   FDCPA: Dunning Prelit," which is the collections
20           So you sent all these letters out to --              20   letter.
21   Cascade sent all these letters out to the people listed      21            And then let's see. The next one up was
22   in the spreadsheet for Astor Brothers & Company. Was         22   just a change in account status marking it for our
23   there -- did you do anything -- did Cascade do anything      23   reference, by Chad Rasmussen marking that the account
24   differently in regards to putting together the whole         24   or rather the account debtor had filed bankruptcy. And
25   process that we just talked about; so inputting the          25   finally, just a note from myself notating that the
                                                        Page 22                                                          Page 24

 1   information into the system, formulating a collection         1   bankruptcy had been dismissed.
 2   letter, and then printing out and mailing the                 2        Q. Okay. Thank you. Just a couple of
 3   collection letter? Was anything done differently in           3   clarifying questions here. So you think that the
 4   regards to, for instance, like a subset of people, like       4   reason there were three entries regarding generating an
 5   ten people? That's kind of what I'm getting at, and I         5   envelope was probably an error; is that correct?
 6   can ask that again if you'd like.                             6        A. Yes. That would be my belief, yes.
 7        A. Okay. I think I understand.                           7   Because -- let's see. Because it looks like the second
 8            No. With the exception of I guess letters            8   and third ones were generated three minutes apart.
 9   being sent to different people with different amounts         9        Q. Okay. And what about the dunning letter;
10   owing at different addresses and stuff, no exceptions.       10   it looks like those time periods are pretty far apart,
11        Q. Okay. So the contact information and                 11   from what I can tell. It looks like it happened on
12   amount due obviously would be different for each             12   three different dates. Are those three different
13   person. But other than that, it was kind of the same         13   letters sent on three consecutive days or was that also
14   process that you went through, right?                        14   an error, you think?
15        A. Right.                                               15        A. As I said before, I'm not sure because it
16        Q. Okay. I'm going to introduce an exhibit              16   was Diana Tartaglia who documented those. It would be
17   so just give me one second here. It's loading.               17   done for review and direction if she noticed a mistake.
18            MR. RASMUSSEN: This is another exhibit,             18   Yeah.
19   Ryan, you're doing?                                          19        Q. Okay. And the collection that happened in
20            MR. MCBRIDE: Correct. So it should have             20   these account notes, that was on behalf of Astor
21   been introduced, this is going to be Exhibit 3.              21   Brothers & Company; is that correct?
22        Q. (By Mr. McBride) Mr. Morris, please let              22        A. That's correct.
23   me know when you're there.                                   23        Q. And do you know what the original debt was
24        A. I can see it.                                        24   for with Astor Brothers & Company?
25        Q. Okay. Do you recognize this document?                25        A. I know it was for a car loan. I could
                                                        Page 23                                                          Page 25

                                                                                                           7 (Pages 22 - 25)
                                               Veritext Legal Solutions
                                                    866 299-5127
 1   find exactly, I guess, the vehicle in question. But I       1        A. Not just yet. I started in May of that
 2   don't know off the top of my head.                          2   year.
 3        Q. Okay. And so based on our previous                  3        Q. And creating this document was a regular
 4   conversation about, you know, consumer debt with auto       4   part of Cascade's business, correct?
 5   purchases, you think that if Mr. Rodriguez used this        5        A. Yes. Correct.
 6   vehicle for personal use then it would be a consumer        6        Q. Would you agree that this letter is a
 7   debt; is that correct?                                      7   communication between Cascade and Mr. Rodriguez?
 8        A. Yes.                                                8        A. Yes, I would agree it's a communication.
 9        Q. Besides what's in these account notes, did          9        Q. Would you agree that this letter is an
10   Cascade take any other collections actions against         10   attempt to collect $19,138.39 from Mr. Rodriguez?
11   Mr. Rodriguez?                                             11        A. Yes, I would.
12        A. No.                                                12        Q. Would you agree that Cascade wanted
13        Q. And can you tell from these account notes          13   Mr. Rodriguez to pay the amount due upon receipt of the
14   if the letter was actually sent to Mr. Rodriguez, the      14   letter?
15   plaintiff?                                                 15        A. Yes. Or at his earliest convenience.
16        A. I mean, based on my normal work I would            16        Q. And I know this may seem a little
17   say, yes, I can confirm this letter was sent.              17   repetitive to you and I apologize, but the purpose of
18        Q. Okay. I'm going to introduce Exhibit 4,            18   the letter was to prompt a payment, correct?
19   please. Let me know when it's in front of you,             19        A. Yes.
20   Mr. Morris.                                                20        Q. Okay.
21        A. I can see it.                                      21        A. Sorry, as well as to notify him of our
22        Q. Great. Do you recognize this document?             22   attempts to collect the debt.
23        A. I do.                                              23        Q. Okay. Thank you.
24        Q. What is it?                                        24            What's the name of the software system
25        A. This is the collections letter that we             25   that you use when you input the debtor's information
                                                      Page 26                                                          Page 28

 1   sent to the plaintiff, Francisco Rodriguez.                 1   into your system?
 2        Q. And is this the letter that is referred to          2        A. It's Simplicity Collect. Simplicity
 3   in the previous exhibit that we just looked at with the     3   Collect.
 4   account notes for Mr. Rodriguez?                            4        Q. And Simplicity is the company that creates
 5        A. I'll check. Yes.                                    5   the premade templates for you; is that correct?
 6        Q. And it's dated April 26, 2019, correct?             6        A. No, sir. We create our own templates that
 7        A. Yes, sir.                                           7   Simplicity stores for our use.
 8        Q. And to the best of your knowledge is this           8        Q. Okay. Simplicity, though -- once you've
 9   a true and accurate copy of the collection letter that      9   created those templates, Simplicity helps you generate
10   was sent to Mr. Rodriguez dated April 26, 2019?            10   letters using those templates; is that right?
11        A. From what I can tell, yes.                         11        A. Yes. In various formats, is mostly the
12        Q. And based on the account notes, when was           12   reason why.
13   this document created?                                     13        Q. I'm going to introduce Exhibit 5. Please
14        A. Just give me one sec while I take a look.          14   let me know when you can see it.
15        Q. No problem.                                        15        A. Okay. I can see it.
16        A. Let's see. It would have been the -- I'm           16        Q. Okay. First, do you recognize this
17   sorry. Document generated on April 26th.                   17   document?
18        Q. And that's 2019?                                   18        A. Yes. It is our, Cascade Collection's,
19        A. Yes, sir.                                          19   Answer.
20        Q. And who created this document?                     20        Q. And it's Cascade's Answer to plaintiff's
21        A. It would have been Diana Tartaglia that            21   complaint in this case.
22   generated it.                                              22            And actually, hold on. Yes.
23        Q. And were you -- forgive me, I forget the           23            So that's my question, just to kind of
24   date you started working. Were you working for Cascade     24   clarify. It's Cascade's Answer to plaintiff's
25   at this point on April 26, 2019?                           25   Complaint in this case, correct?
                                                      Page 27                                                          Page 29

                                                                                                         8 (Pages 26 - 29)
                                              Veritext Legal Solutions
                                                   866 299-5127
 1        A. Yes, sir. Sorry. I was just reading the              1       Q. Okay. So I guess for the sake of
 2   title of the document.                                       2   following up on this, if there was an alleged error,
 3        Q. No problem. Let's go to page 5 of this               3   what policies did Cascade have in place to avoid this
 4   document.                                                    4   error?
 5        A. Okay.                                                5       A. We retain an attorney who proofreads any
 6        Q. And let's look at the second defense. It             6   templates that we have and makes sure that -- I'm
 7   says that -- well, I can let you read it. Essentially        7   trying to think of the word. Make sure that they
 8   my question, and I'll let you read through it and give       8   conform to the law.
 9   you a second, but my question is going to be what facts      9       Q. And that attorney is Mr. Rasmussen?
10   do you have to support that defense?                        10       A. That's correct.
11        A. In this case a plaintiff had a debt that            11       Q. Are there any other policies that Cascade
12   we were collecting; and because he owed money, any          12   employed to avoid this alleged error?
13   damages or amount that we could be made to pay can be       13       A. Yes. As part of an import policy, we do
14   set off.                                                    14   check the letters before we send them out, to make sure
15        Q. Okay. Let's go to the second defense                15   everything looks okay, to make sure they all look
16   which I believe is on the next page. Page 6. I'll           16   compliant.
17   give you a second to read through that. Let me know         17       Q. Who checks the letters?
18   when you finish.                                            18       A. I do.
19        A. Okay.                                               19       Q. And what are your procedures in place to
20        Q. Okay. This is what the -- what we refer             20   follow that policy? For instance, do you -- each
21   to as a bona fide error defense. So my question is          21   batch, do you sit down and do it? Or do you do it
22   what error occurred in sending out these letters, the       22   every week? What specific procedures do you have in
23   letter to Mr. Rodriguez?                                    23   place to follow that policy?
24        A. Allegedly the error pertained to language           24       A. Okay. I mean, it's -- sorry. Trying to
25   used in the second paragraph of the collections letter      25   figure out how to say it. It's -- whenever we have a
                                                       Page 30                                                           Page 32

 1   in the part that states that if an account debtor wants      1   batch of accounts that we have received, just part of
 2   to verify the debt or dispute the debt that they need        2   the process of sending out the collection letters, as I
 3   to contact us to do so. And the alleged error was the        3   mentioned, is checking and making sure that the
 4   language used in defining how they could do so.              4   information, you know, contact information, debt
 5       Q. Okay. And I notice you are using the word             5   information, matches what we have in our system. And
 6   "alleged." Are you saying that Cascade's position is         6   just making sure that we are sending the right document
 7   that they did not commit an error?                           7   to the right person with the right information on it.
 8       A. Yes, sir. Or rather we did not commit a               8       Q. Okay. So you check to see if the right
 9   violation of the FDCPA.                                      9   document is being sent off to the right person with the
10       Q. Okay. So, I get that. You're saying you              10   right information, as you just testified. But how does
11   didn't commit a violation of the FDCPA. So what is          11   that help correct the alleged error that happened here
12   Cascade's position as far as an error? Was there an         12   with the alleged language that violates the FDCPA?
13   error committed or was there not an error committed?        13       A. Oh, I see. I'm sorry. I misunderstood
14           MR. RASMUSSEN: I'm going to object. It's            14   your question.
15   kind of argumentative.                                      15            So as far as that goes, like I said, our
16       Q. You can answer.                                      16   attorney keeps abreast of any changes to the law, or
17       A. Could you repeat the question, please, so            17   required language, or anything like that, and
18   I can have it again?                                        18   periodically makes changes that he thinks prudent and
19       Q. Sure. In regards to the allegation in                19   then allows us to review it and make sure that we also
20   Mr. Rodriguez's complaint, was there an error committed     20   agree with the changes that are made. And there's been
21   by Cascade?                                                 21   a variety of changes made to our documents throughout
22       A. I don't -- I don't believe so. I believe             22   the years.
23   it was the semantics of the sentence rather than an         23       Q. Okay. So besides that policy, are there
24   actual substance of the sentence that led to                24   any other policies that Cascade had that would avoid
25   Mr. Rodriguez's complaint.                                  25   this alleged error?
                                                       Page 31                                                           Page 33

                                                                                                           9 (Pages 30 - 33)
                                               Veritext Legal Solutions
                                                    866 299-5127
 1        A. Besides editing the templates before they            1       A. Yeah. The royal we, Cascade.
 2   are made, as I said, and then checking them after they       2       Q. Does Cascade or the current office
 3   are made, as I also said, no.                                3   manager, will they review the collection letters to
 4        Q. In regards to editing the templates, are             4   make sure they comply with the law without
 5   you editing it for -- again, are you still talking           5   Mr. Rasmussen first reviewing it?
 6   about changing the contact information, the right            6       A. I guess I'm a little confused. As opposed
 7   information, but we're not talking about the language        7   to what?
 8   that was alleged in the complaint, correct?                  8       Q. Sure. So you just testified that not only
 9        A. So specifically for the language in the              9   will Mr. Rasmussen review the collection letter
10   request, that would be something that Chad Rasmussen        10   templates, but then he will send it to the office
11   would take care of, like I said. Looking at that            11   manager, or Cascade in general. Will Cascade or the
12   information, making sure that it is compliant with the      12   office manager, will they just review it independently
13   law, and then sending it over and running it by us so       13   at some point without Mr. Rasmussen's direction, or do
14   that we can make sure that it is, also. So that's done      14   they always wait for Mr. Rasmussen to prompt Cascade to
15   before any individual documents are made.                   15   review the collection letter?
16        Q. Okay. When was the last time before April           16       A. I mean, we wait until he is done making
17   26, 2019 that Mr. Rasmussen reviewed the collection         17   changes because then we have changes to look at and
18   letters?                                                    18   see. I'm not sure I understand your question.
19        A. Let me see. It would have been -- let me            19       Q. So Cascade won't independently review a
20   see. I believe January 2018, but I could double check       20   collection letter to see if it complies with the law?
21   that.                                                       21       A. Not before Mr. Rasmussen has made changes.
22        Q. Okay. And that's a pretty specific month            22   Because, you know, to -- like I was saying, to keep in
23   about a year and a half earlier, more than two years        23   compliance with the law.
24   before now. So how did you come up with that                24       Q. Sure. I think we are getting --
25   particular time period?                                     25       A. I think we are circling each other.
                                                       Page 34                                                           Page 36

 1        A. I reviewed the letters and I found the               1        Q. Yeah. I think we are trying to get at the
 2   first one that -- I should say I reviewed the first one      2   same thing. And I think we are just not -- yeah.
 3   that I guess has the then-current template that we were      3            So let me just kind of close that out with
 4   using up until the date mentioned.                           4   Cascade won't proactively go and review a collection
 5        Q. Okay. Does Cascade have particular                   5   letter for compliance with the law. They will wait for
 6   procedures in place for when Mr. Rasmussen reviews the       6   Mr. Rasmussen to direct them to do so; is that correct?
 7   collection letters for accuracy?                             7        A. Yes.
 8        A. Could you clarify your question? What do             8        Q. Okay. I think now is a good time to take
 9   you mean by that?                                            9   our first break, and hopefully our only break. We are
10        Q. Sure. And I think the end of the question           10   going to move topics and let's take a five-minute
11   got a little confusing there.                               11   break. Okay?
12            Does Cascade have a procedure for how              12        A. Okay.
13   often Mr. Rasmussen reviews the collection letters?         13            (Break taken from 2:58 to 3:04 p.m.)
14        A. No. We trust Mr. Rasmussen's prudence on            14        Q. (By Mr. McBride) So let's take a look at
15   updating them in accordance with the law.                   15   Exhibit 4, please. Let me know when you're there.
16        Q. And not only does Cascade trust                     16            MR. RASMUSSEN: We're there.
17   Mr. Rasmussen, but they rely solely on Mr. Rasmussen to     17        Q. Okay. In regards to the language that was
18   make sure that the letters comply with the law,             18   referenced in the Complaint in the second paragraph of
19   correct?                                                    19   this letter, what did Cascade rely on in using this
20        A. As I said, we do review them to make sure           20   language?
21   that they comply with the law before we use them.           21        A. I don't understand your question.
22   Mr. Rasmussen does update them, but then we look them       22        Q. Sure. Where did this language originate
23   over to make sure that we agree with his changes.           23   from?
24        Q. Okay. And by "we," you mean the current             24        A. The specific language was from
25   office manager?                                             25   Mr. Rasmussen, but the general language is from the
                                                       Page 35                                                           Page 37

                                                                                                         10 (Pages 34 - 37)
                                               Veritext Legal Solutions
                                                    866 299-5127
 1   FDCPA regarding debt disputes.                              1       Q. Have you seen all of these -- have you
 2       Q. Okay. And do you know what Mr. Rasmussen             2   reviewed all of these documents before your deposition?
 3   relied on in believing that this language complied with     3       A. Yes.
 4   the law?                                                    4       Q. In this exhibit?
 5       A. I don't personally know what                         5       A. Yes.
 6   Mr. Rasmussen -- what his thought process was, no.          6       Q. Do all of these letters contain the same
 7       Q. Okay. Who would know?                                7   language complained of in Mr. Rodriguez's complaint?
 8       A. Mr. Rasmussen.                                       8       A. Yes.
 9       Q. I'm going to introduce - give me one                 9       Q. Okay. I'm going to introduce Exhibit 7,
10   second here - introduce Exhibit 6 and it should be         10   and it should be there now. Please let me know when
11   popping up in a second here. So please let me know         11   you're there.
12   when you have it in front of you.                          12       A. We are there.
13           MR. RASMUSSEN: Is it a big file?                   13       Q. Okay. Do you recognize this document?
14           MR. MCBRIDE: Yes. It should have just --           14       A. Yes. These are our responses to the
15           MR. RASMUSSEN: Four mgs, that's why.               15   Plaintiff's Interrogatories, Request for Admissions,
16           THE WITNESS: Okay.                                 16   and Request for Production of Documents.
17       Q. (By Mr. McBride) So these are -- there's            17       Q. Did you help in preparing these responses?
18   a lot more than one document, but do you recognize what    18       A. I did.
19   these documents are?                                       19       Q. And on page 28, and I'll give you a second
20       A. Yes. These are more collection letters.             20   to get there, but once you get there is that your
21       Q. Okay. And can you tell me specifically,             21   signature on page 28?
22   you know, are these collection letters as part of a        22       A. Yes, sir.
23   certain portfolio?                                         23       Q. Okay. And are these responses to
24       A. Let me see. It looks like these are from            24   Plaintiff's Discovery Requests true and accurate to the
25   various creditors, so not one particular portfolio, no.    25   best of your knowledge?
                                                      Page 38                                                          Page 40

 1        Q. Do you know what time period these letters          1       A. Yes.
 2   cover?                                                      2       Q. Between February 21, 2019 and February 21,
 3        A. Let me take a look. They look like -- let           3   2020 do you know approximately how many letters were
 4   me take a look. I believe that these --                     4   sent that used the similar language that was referred
 5            MR. RASMUSSEN: I don't want to be                  5   to in the complaint of Mr. Rodriguez?
 6   difficult, but it's a little vague. What's the              6       A. Let me see. I know the figure is in the
 7   question? I mean, there's dates on every letter.            7   Responses. Off the top of my head I believe it's
 8            MR. MCBRIDE: I'd like him to answer the            8   260-something. But if you'd like, I could refer to the
 9   question, if he can. It sounds like he was going to.        9   text.
10        A. Yeah. It looks like they are the letters           10       Q. Yeah. Go ahead and refer to the text, if
11   that span the year from when, I guess, the letter to       11   you need. That's fine.
12   Mr. Francisco was sent. But I would have to verify it      12           MR. RASMUSSEN: Ryan could you repeat the
13   again throughout the letters.                              13   question please?
14        Q. And just to clarify I guess, you said that         14           MR. MCBRIDE: Diana, can you repeat the
15   these collection letters are from or regarding             15   question, please?
16   different original creditors. Do you know that for         16           (The record was read as follows:
17   certain, or is that just something that you believe at     17           Question: "Between February 21, 2019 and
18   this point?                                                18       February 21, 2020 do you know approximately how
19        A. I know that for certain. These are                 19       many letters were sent that used the similar
20   different creditors.                                       20       language that was referred to in the complaint
21        Q. And how do you know that?                          21       of Mr. Rodriguez?")
22        A. Based on the account number given on the           22       A. Yeah, that number was 262.
23   letters. Each account number, the middle portion of        23       Q. (By Mr. McBride) Okay. Was that -- were
24   them relates to which creditor they're from, and           24   those all from the same original creditor, or were they
25   different middle parts are from different creditors.       25   regarding several different original creditors?
                                                      Page 39                                                          Page 41

                                                                                                       11 (Pages 38 - 41)
                                              Veritext Legal Solutions
                                                   866 299-5127
 1       A. That was regarding several different                 1   know, one batch, I believe you referred to it as. Was
 2   original creditors.                                         2   this batch of letters sent all in one time period? And
 3       Q. Which original creditors were included in            3   if so, what was the time period?
 4   those responses?                                            4        A. Let's see. From the big batch that would
 5       A. Let me see. That would have been --                  5   have been sent all in one, all together because they
 6           MR. RASMUSSEN: I'm going to object to               6   came as one spreadsheet, although the time frame for
 7   that. That's confidential information and I don't           7   that I don't know off the top of my head but I could
 8   think you're entitled to that discovery.                    8   find it out.
 9           MR. MCBRIDE: How is that confidential?              9        Q. Okay. But would it be safe to say it was
10           MR. RASMUSSEN: It's proprietary and                10   within or around the time period of the April 26, 2019
11   confidential.                                              11   letter that was sent to Mr. Rodriguez?
12           MR. MCBRIDE: What's proprietary?                   12        A. I'm not sure. I'd have to verify that.
13           MR. RASMUSSEN: Business relationships.             13   Like I said, I'm not sure off the top of my head.
14           MR. MCBRIDE: Well, the fact that you have          14        Q. Okay. And you said there were 188 letters
15   a business relationship with a company isn't               15   sent on behalf of the Astor Brothers & Company,
16   confidential. I'm not asking, like, particular details     16   correct?
17   about your relationship with them.                         17        A. Correct.
18           MR. RASMUSSEN: But you are trying to               18        Q. So that -- how did you know that number
19   identify their identity.                                   19   just off the top of your head?
20           MR. MCBRIDE: You think their identity is           20        A. Because I went through all of them and,
21   confidential?                                              21   yeah, and I counted how many different letters were
22           MR. RASMUSSEN: Yeah.                               22   sent.
23           MR. MCBRIDE: Really? Okay. Are you                 23        Q. Okay. And you did that before this
24   instructing your client not to answer?                     24   deposition?
25           MR. RASMUSSEN: I guess he can answer if            25        A. Yes, sir.
                                                      Page 42                                                         Page 44

 1   he knows.                                                   1        Q. Okay. And earlier on in the deposition
 2           THE WITNESS: I don't know them all off              2   you mentioned something about 160 big batch accounts
 3   the top of my head.                                         3   from Astor Brothers & Company. Is that a different
 4           MR. RASMUSSEN: And I guess I'll also                4   batch that we are talking about now?
 5   object to lack of foundation. This was not part of the      5        A. So during the break I found that I was
 6   topic in your deposition notice.                            6   mistaken. We have had four different batches come
 7       Q. (By Mr. McBride) Mr. Morris? Sorry, I                7   through for Astor Brothers, the largest one being the
 8   didn't hear your answer.                                    8   160.
 9       A. Oh, I said I didn't know off the top of my           9        Q. Okay. When did the batch that
10   head, and then Chad said something.                        10   Mr. Rodriguez was included in come through?
11       Q. Okay. You don't know any of the other               11        A. Let's see. Could I refer to my
12   creditors?                                                 12   documentation?
13       A. I said I don't know them all off the top            13        Q. Sure. Just tell me what you are referring
14   of my head.                                                14   to, I guess.
15       Q. Okay. Can you name the ones that you do             15        A. Okay. Yes, sorry. Let me see. So I'm
16   know?                                                      16   referring to the defendant's Responses to the
17       A. Yes. So in addition to Astor Brothers,              17   Interrogatories, Request for Admissions.
18   there was Dean W. Maintenance, Cutting Edge Drywall,       18           Okay. Per our response to Interrogatory
19   Utah Urology, LLC, Imagewear, I believe, and Titan         19   Number 2, let's see, we received a spreadsheet on the
20   Athletics are the ones I remember.                         20   23rd of April, 2019.
21       Q. How many of the 262 letters that were sent          21        Q. Okay. I see that. Where -- I'm sorry,
22   were regarding Astor Brothers & Company accounts?          22   when did Cascade receive the other three portfolios?
23       A. I believe that figure is 188.                       23        A. Let me take a look. I don't know off the
24       Q. And before, we talked about there was like          24   top of my head. But again, I could find that out.
25   one large account with Astor Brothers where -- you         25        Q. And just so I'm clear, the portfolio that
                                                      Page 43                                                         Page 45

                                                                                                      12 (Pages 42 - 45)
                                              Veritext Legal Solutions
                                                   866 299-5127
 1   Mr. Rodriguez was included in, that's the 188 -- the          1   the exhibit, so I'm not positive.
 2   one where Astor Brothers & Company provided 188               2       Q. Sure. And I guess what I'm trying to get
 3   accounts?                                                     3   at here is I think that there's more letters here than
 4        A. No. Sorry. I might have explained it                  4   the 188 letters. Do you think -- is that accurate?
 5   poorly. So cumulatively with the four batches there           5       A. Yes. But as stated, this exhibit -- oh,
 6   have been 188 letters sent out. The largest single            6   this exhibit also includes, in addition to letters, it
 7   batch was 160, although I'm not sure if that's the one        7   also includes account import procedures and stuff like
 8   that contained Mr. Rodriguez's account.                       8   that. Let me see.
 9        Q. Okay. Okay. So the three other batches                9            MR. RASMUSSEN: Ryan, I don't want to be
10   that we don't know when they were sent to Cascade,           10   difficult, but maybe you can specify. You already said
11   those were comprised of about 28 accounts, total?            11   earlier there's multiple documents so you can maybe
12        A. Right.                                               12   specify more clearly on your questions.
13        Q. Okay. Understood. And were all of these              13       Q. Yeah. I mean, I'm generally referring to
14   188 accounts sent letters by Cascade?                        14   this exhibit because what I'm trying to determine is
15        A. Sorry. Can you repeat the question?                  15   whether all 188 letters that Cascade sent on behalf of
16        Q. Sure. Were all of the 188 accounts from              16   Astor Brothers & Company are included in this exhibit.
17   Astor Brothers & Company sent letters by Cascade?            17   That's what I'm trying to get at.
18        A. I believe so.                                        18       A. To the best of my knowledge, yes.
19        Q. And were any of those letters sent before            19       Q. Okay. And do you happen to have it pulled
20   February 21, 2019?                                           20   up yet?
21        A. No.                                                  21       A. Yes. It's pulled up.
22        Q. And looking at Exhibit 4, which is the               22            MR. RASMUSSEN: Yeah, it's up now.
23   letter that was sent to Mr. Rodriguez, besides the           23       Q. Okay. I just, just so I understand, the
24   contact information and the amount owed, is there            24   parts that are redacted I'm assuming are the contact
25   anything different in that letter than the rest of the       25   information for each of these consumers that were sent
                                                        Page 46                                                            Page 48

 1   188 accounts that Cascade collected on behalf of Astor        1   a collection letter; is that correct?
 2   Brothers & Company?                                           2        A. That's correct.
 3        A. No. No differences.                                   3        Q. Okay. So Cascade has unredacted versions
 4        Q. And prior to February 21, 2019, was                   4   of these letters in their file system; is that correct?
 5   Mr. Rodriguez's account treated any differently than          5        A. That is correct.
 6   the other accounts that Cascade received from Astor           6        Q. And you're able to create a list of these
 7   Brothers & Company?                                           7   consumers that were sent collection letters on behalf
 8        A. No.                                                   8   of Astor Brothers & Company, correct?
 9        Q. Going -- let's go back to Exhibit 6,                  9        A. That is correct.
10   please.                                                      10        Q. How long would that take you?
11        A. It's loading.                                        11        A. Maybe an hour or two.
12        Q. Sure. No problem. Just tell me when                  12        Q. And you could limit that search to a
13   you're there.                                                13   particular time period?
14           MR. RASMUSSEN: For some reason, it's not             14        A. Conceivably, yes.
15   loading, Brian.                                              15        Q. Okay. What I'd like to do is take a
16           MR. MCBRIDE: Okay. Well, maybe we can                16   three- to five-minute break here. I think I am close
17   just --                                                      17   to finishing, but I just want to check my notes and
18           MR. RASMUSSEN: I'll keep trying. This is             18   make sure I didn't miss anything.
19   the big one though, right?                                   19           MR. RASMUSSEN: Okay.
20           MR. MCBRIDE: Yeah, this is the big one.              20           (Break taken from 3:29 to 3:35 p.m.)
21   I can -- let me ask him a question and we'll see if we       21        Q. (By Mr. McBride) Mr. Morris, let's turn
22   can do it without looking at it.                             22   to Exhibit 7, please. And once you're there, let's go
23        Q. (By Mr. McBride) Do you know how many                23   to page 8, interrogatory Number 9. And let me know
24   letters were produced in this particular exhibit?            24   when you're there.
25        A. No. Not exactly. I didn't put together               25           MR. RASMUSSEN: For some reason it's slow
                                                        Page 47                                                            Page 49

                                                                                                          13 (Pages 46 - 49)
                                               Veritext Legal Solutions
                                                    866 299-5127
 1   again. I don't know why. This isn't a big file.          1      an explanation of the alleged error, and not, as you
 2           MR. MCBRIDE: No problem.                         2      said, to point fingers at anybody in this action. Does
 3       A. I have a hard copy I can refer to.                3      that answer your question?
 4       Q. (By Mr. McBride) That's fine with me.             4          Q. Okay, does that -- well, let's flesh it
 5       A. All right. Which interrogatory was it             5      out a little further. We'll go to section (b) of the
 6   again?                                                   6      same interrogatory and the responses.
 7       Q. We are looking at actually 8 and 9.               7               MR. RASMUSSEN: Which interrogatory is
 8       A. Okay.                                             8      this, Ryan?
 9       Q. Pages 7 and 8.                                    9               MR. MCBRIDE: It's still Interrogatory
10       A. Okay.                                            10      Number 15.
11       Q. These two interrogatories differentiated         11               MR. RASMUSSEN: Okay.
12   between letters sent to residents of Utah and those not 12          Q. (By Mr. McBride) The next page, (b), it
13   in Utah. I just wanted to confirm that Interrogatory 13         says, "Defendant again disputes that a violation of the
14   Number 9, defendant says that there were 252 persons 14         FDCPA occurred, but states that Diana Tartaglia made
15   sent a letter with addresses in Utah with the language 15       the error." So my question is did Diana Tartaglia make
16   that was referred to in the complaint; is that correct? 16      an error?
17       A. That is correct.                                 17               MR. RASMUSSEN: Objection. Argumentative.
18       Q. Okay. And so I don't want to assume, so          18          A. Because Diana was the manager at the time,
19   I'm just going to ask you, the other 10 were sent to    19      she would have been the one who generated the letter
20   residents outside of Utah, correct?                     20      from the template. Let me see. So in that regard, I
21       A. That's correct.                                  21      would say yes.
22       Q. Okay. I just wanted to clarify that. And         22          Q. So you're saying that because she was
23   then let's go down to page -- give me one second.       23      responsible for sending out the letters, any language
24   Okay. Yeah, page 11, interrogatory Number 15.           24      incorrect in the letters was her fault?
25       A. Okay.                                            25          A. No. As I said before, the template would
                                                      Page 50                                                           Page 52

 1        Q. If you go down near the bottom of the               1   not have been Diana's to edit. It would have been
 2   page, I just want to flesh this out. It looks like the      2   Mr. Rasmussen's. But I guess had the letter not been
 3   last, one of the last sentences it says, "If a              3   sent out, there wouldn't have been an error.
 4   violation of the FDCPA occurred, Defendant through its      4       Q. Okay. So Cascade's position is that
 5   then office manager Diana Tartaglia, erred in               5   Ms. Tartaglia is the reason for the error because she
 6   generating and sending a letter based upon a template       6   mailed out the letter, even though she doesn't draft
 7   that contained language that allegedly violated the         7   the language in the letter?
 8   FDCPA," and it goes on.                                     8       A. I think the answer is a little bit
 9            So I just want to make sure that, you              9   nebulous because had the language not been -- sorry.
10   know, before, we had talked about the bona fide error      10   Had the language been put there by Mr. Rasmussen, but
11   defense, and I just wanted to make sure that defendant     11   not sent out by Ms. Tartaglia, then this -- it wouldn't
12   isn't actually pointing to Diana Tartaglia as the          12   be an error because it was never sent out. And if
13   reason for the error. Am I right there, or is this         13   Ms. Tartaglia had sent it out but the language hadn't
14   response to the interrogatory correct?                     14   been there, there wouldn't be any language there. So I
15            MR. RASMUSSEN: I'm going to object.               15   guess --
16   That's kind of vague.                                      16       Q. Okay.
17        Q. Sure. I'll maybe make it --                        17       A. Yeah.
18            MR. RASMUSSEN: Convoluted I guess I'll            18       Q. So I guess we previously discussed, you
19   just say.                                                  19   know, what policies that Cascade had in place to avoid
20        Q. Sure. If you can answer. If not, I can             20   the error. Now, the error complained of in the
21   rephrase and make it shorter and make it easier.           21   complaint is the language, not the actual sending of
22        A. Yeah, if you could rephrase it, I think.           22   the letter. So in regards to the actual language of
23        Q. Sure. So if an alleged error happened, is          23   the letter, does Ms. Tartaglia have any fault there?
24   Diana Tartaglia responsible for that error?                24            MR. RASMUSSEN: I'm going to object. It's
25        A. Well, this section of the interrogatory is         25   argumentative and mischaracterizes -- well, yeah,
                                                      Page 51                                                           Page 53

                                                                                                        14 (Pages 50 - 53)
                                              Veritext Legal Solutions
                                                   866 299-5127
 1   that's just argumentative.                                  1       A. The --
 2       Q. Do you need the question repeated?                   2       Q. Let me rephrase that. If there wasn't a
 3       A. Yes, please.                                         3   violation, does it matter if there was an error?
 4            MR. MCBRIDE: Diana, can you please repeat          4            MR. MCBRIDE: Objection. Vague.
 5   the question?                                               5       Q. Sorry. Let me rephrase that.
 6            (The record was read as follows:                   6            If there was no violation of the FDCPA,
 7            Question: "So I guess we previously                7   does it matter whether or not there was an error as it
 8       discussed, you know, what policies that Cascade         8   relates to the affirmative defense in the complaint?
 9       had in place to avoid the error. Now, the error         9            MR. MCBRIDE: Objection. Calls for a
10       complained of in the complaint is the language,        10   legal conclusion.
11       not the actual sending of the letter. So in            11       Q. You can still answer.
12       regards to the actual language of the letter,          12       A. I believe there is not a violation. The
13       does Ms. Tartaglia have any fault there?")             13   error doesn't matter as it could be, as I said before,
14            MR. RASMUSSEN: And I'm going to object.           14   a matter of semantics or a matter of clerical error.
15   It mischaracterizes the evidence and/or assumes facts      15       Q. So let me just ask that question again,
16   not in evidence.                                           16   because I just want to make it clear or make sure we
17       A. As previously stated, Ms. Tartaglia, as             17   can understand what you meant and what you were
18   part of the procedure, did review the changes made to      18   referring to when you said "alleged error," because in
19   the language in the collections letter.                    19   our -- in the Seventh Defense it states, this is
20       Q. Okay. So you are saying that she is at              20   Exhibit 5, Seventh Defense, it says, "Defendant
21   fault due to her failure to correct the language in the    21   affirmatively avers and asserts as a defense that any
22   collection letter?                                         22   violation complained of and caused by defendant was not
23            MR. RASMUSSEN: Objection, mischaracterizes        23   intentional and resulted from a bona fide error,
24   Mr. Tucker's testimony.                                    24   notwithstanding the maintenance of procedures
25            Could I get the question again, please.           25   reasonably adapted to avoid such error." Is that
                                                      Page 54                                                         Page 56

 1           MR. MCBRIDE: Diana, could you reread the        1       correct?
 2   question please.                                        2           A. Yes.
 3           (The record was read as follows:                3           Q. So my question is if there is no
 4           Question: "So you are saying that she is        4       violation, does it matter whether or not there was an
 5       at fault due to her failure to correct the          5       error?
 6       language in the collection letter?")                6           A. Not in a legal sense, no.
 7           MR. RASMUSSEN: And I'm also going to            7           Q. So if there was a violation, would you say
 8   object as argumentative.                                8       it matters whether or not there was an error, as it
 9       A. Sorry. Since Ms. Tartaglia is the one who        9       relates to --
10   did generate the letter and who did review the letter  10                MR. MCBRIDE: Objection. Calls for a
11   before sending it out and sent it anyway, yes, I would 11       legal conclusion --
12   say that she is the one who made the error.            12                REPORTER: I'm sorry, what was the
13       Q. Okay. That is all that I have.                  13       objection?
14   Mr. Rasmussen, do you have any questions?              14                MR. MCBRIDE: Sorry. I'll wait until he
15           MR. RASMUSSEN: Yeah.                           15       finishes his question.
16                                                          16           Q. (By Mr. Rasmussen) In the context of the
17                 EXAMINATION                              17       affirmative defense, if there was a violation, would it
18   BY MR. RASMUSSEN:                                      18       matter whether or not you felt like there was an error?
19       Q. Previously we discussed the error and,          19           A. I believe so, yes.
20   Tucker, you refer to it as "the alleged error." I just 20                MR. MCBRIDE: Same objection. Legal
21   wanted to ask about whether or not you were referring 21        conclusion.
22   to the alleged error or an alleged violation.          22           Q. And so is that why you referred to an
23       A. I was referring to an alleged violation.        23       alleged error?
24       Q. And how does the error relate to that           24           A. I believe I just got my terminology mixed
25   violation?                                             25       up between "violation" and "error."
                                                      Page 55                                                         Page 57

                                                                                                       15 (Pages 54 - 57)
                                              Veritext Legal Solutions
                                                   866 299-5127
 1       Q. Okay. So is it safe to say, then, you                      1   error in the FDCPA when we were discussing the bona
 2   meant "alleged violation" because you feel like no                2   fide error. In those instances I meant to refer to
 3   violation exists?                                                 3   violations or alleged violations.
 4       A. Yes.                                                       4        Q. And how does the Seventh Defense --
 5       Q. Okay. And that if a violation does indeed                  5        A. Oh, yes.
 6   exist, you are asserting the Seventh Defense?                     6        Q. And then here's a follow-up question: In
 7       A. That is correct.                                           7   that context, we were discussing the Seventh Defense;
 8       Q. Okay. One other question. There was some                   8   is that correct?
 9   questioning as it relates to who checks the updated               9        A. That's correct.
10   templates. I believe you said I do. But your previous            10        Q. Okay.
11   testimony was that Cascade Collections would check or            11            MR. MCBRIDE: Do you have more questions?
12   review the templates. So if -- prior to when you were            12            MR. RASMUSSEN: That's it for now.
13   working, who would have that been?                               13            MR. MCBRIDE: So based on that testimony,
14       A. Sorry, yes. Right. My meaning was I, as                   14   I probably need to go back through a couple more
15   a manager, do it. Prior to me reviewing those, it was            15   questions, then, to make sure we are on the same page
16   Diana Tartaglia who reviewed them.                               16   here.
17           MR. RASMUSSEN: That's it for me, Ryan.                   17
18                                                                    18              FURTHER EXAMINATION
19                FURTHER EXAMINATION                                 19   BY MR. MCBRIDE:
20   BY MR. MCBRIDE:                                                  20       Q. So I'll try to make this as quick and
21       Q. Just a quick follow-up. When, Mr. Morris,                 21   general as possible, but I need to make sure that I
22   just to clarify some of the testimony you made right             22   understand your earlier testimony, based on what you
23   there, when you referred to an error in our previous             23   just said.
24   testimony today, you actually meant a violation?                 24       A. Okay.
25       A. I'm sorry. Can you repeat the question?                   25       Q. So when we talked about policies being in
                                                            Page 58                                                          Page 60

 1       Q. Sure. When you referred to an error or an                  1   place regarding avoiding an error, were you talking
 2   alleged error, you were actually referring to a                   2   about avoiding an error or an alleged violation of the
 3   violation or an alleged violation of the FDCPA; is that           3   FDCPA?
 4   correct?                                                          4       A. Sorry. One more time?
 5       A. That is correct.                                           5       Q. Sure. We talked about policies that
 6       Q. Okay. Nothing further.                                     6   Cascade had in place to avoid an error. Now, that
 7           MR. RASMUSSEN: I'm going to kind of                       7   whole line of questioning regarding, you know, what
 8   object there as to ambiguous or vague. We talked a lot            8   Cascade did in order to avoid having language that
 9   about the word "error." Are you asking if every single            9   didn't comply with the FDCPA, were you referring to an
10   time he used the word "error" he meant "violation"?              10   error or a violation?
11           MR. MCBRIDE: Correct.                                    11       A. I was referring to preventing errors in
12           MR. RASMUSSEN: Okay. Well, I'm going                     12   those cases.
13   to -- can I ask a follow-up question then, if you're             13       Q. Okay. And same question for when I asked
14   done, Ryan?                                                      14   you about the procedures that Cascade had in place in
15           MR. MCBRIDE: Yeah, I'm done.                             15   order to follow those policies.
16                                                                    16       A. Sorry. Can you be more specific, please?
17               FURTHER EXAMINATION                                  17       Q. Sure. Were you referring to procedures
18   BY MR. RASMUSSEN:                                                18   that would help avoid the error, or would help avoid a
19       Q. I guess, Tucker, in light of what                         19   violation?
20   Mr. McBride just said, is your answer still the same if          20       A. I'm sorry. Which procedures in particular
21   his question is every single time you used the word              21   are you referring to? I'm sorry.
22   "error" you meant "violation"?                                   22       Q. Okay. Yeah, we can go specific. So you
23       A. No. Not every time I used the word                        23   said that -- and I'm summarizing. You testified that
24   "error" did I mean "violation," specifically earlier in          24   Mr. Rasmussen reviews the collection letters. You said
25   the deposition where I made reference to an alleged              25   the last time he had reviewed the collection letter in
                                                            Page 59                                                          Page 61

                                                                                                             16 (Pages 58 - 61)
                                                 Veritext Legal Solutions
                                                      866 299-5127
 1   question was January 2018, and that was one of the     1 and Mr. Rasmussen, and Diana. Thank you.
 2   procedures that Cascade had in place in order to avoid 2        MR. RASMUSSEN: Thanks, Ryan. Thanks,
 3   was it an error or a violation?                        3 Diana.
 4       A. I see. I mean both; to prevent an error         4        REPORTER: Chad, can I ask about reading
 5   that could lead to a violation, or just to prevent a   5 and signing?
 6   violation outright.                                    6        MR. RASMUSSEN: Yeah, we'll want to.
 7       Q. Okay. And is it Cascade's position that         7        (The deposition concluded at 4:01 p.m.)
 8   an FDCPA violation did not occur?                      8
 9       A. Yes.                                            9
10       Q. Is it Cascade's position that an error did     10
11   not occur?                                            11
12       A. Yes.                                           12
13       Q. Okay. That's all. That clarifies it.           13
14   Thank you. If nothing further --                      14
15           MR. RASMUSSEN: I have a follow-up             15
16   question.                                             16
17                                                         17
18               FURTHER EXAMINATION                       18
19   BY MR. RASMUSSEN:                                     19
20       Q. But if a violation occurred, is it             20
21   Cascade's position that an error occurred?            21
22       A. Could you repeat the question?                 22
23       Q. If a violation of the FDCPA occurred, is       23
24   it Cascade's position that an error occurred?         24
25       A. Yes.                                           25
                                                        Page 62                                                                  Page 64

                                                                   1            REPORTER'S CERTIFICATE
 1      Q.   Okay.
                                                                   2
 2          MR. MCBRIDE: I'm sorry. I need to follow                   STATE OF UTAH     )
 3   up on that. Those two statements didn't match up, to          3              ) ss.
                                                                       COUNTY OF SALT LAKE            )
 4   me.                                                           4
 5                                                                 5           I, Diana Kent, Registered Professional
                                                                       Reporter and Notary Public in and for the State of
 6                FURTHER EXAMINATION                              6   Utah, do hereby certify:
 7   BY MR. MCBRIDE:                                               7           That prior to being examined, the witness,
                                                                       Tucker Morris, was by me duly sworn to tell the truth,
 8       Q. Just to be clear, you're saying that an                8   the whole truth, and nothing but the truth;
 9   error occurred only if an FDCPA violation is determined       9           That said deposition was taken down by me
                                                                       in stenotype on May 19, 2020, at the place therein
10   by the court, or by a jury?                                  10   named, and was thereafter transcribed and that a true
11       A. Yes, that's correct. I mean, there can                     and correct transcription of said testimony is set
                                                                  11   forth in the preceding pages;
12   be -- if there's no violation, as we were talking about      12           I further certify that, in accordance with
13   before, if there's no violation then there doesn't have           Rule 30(e), a reading copy was sent to Attorney Chad
                                                                  13   Rasmussen for the witness to read and sign, and the
14   to be an error. But if there was a violation, there               original transcript will be delivered to Attorney Ryan
15   would have to be an error.                                   14   McBride for safekeeping.
                                                                  15           I further certify that I am not kin or
16       Q. Okay. So your determination or Cascade's                   otherwise associated with any of the parties to said
17   determination of whether there's an error or not             16   cause of action and that I am not interested in the
                                                                       outcome thereof.
18   depends on whether there's an FDCPA violation?               17
19       A. Yes, because our position is that there                          WITNESS MY HAND AND OFFICIAL SEAL this 3rd
                                                                  18 day of June, 2020.
20   was not an error made. Or I'm sorry, that there was          19
21   not a violation.                                             20
                                                                  21
22       Q. Okay. Understood. That's all I have.                  22          <%1247,Signature%>
23            Mr. Rasmussen, do you have any more?                23          Diana Kent, RPR, CRR
                                                                              Notary Public
24            MR. RASMUSSEN: I believe that's it.
                                                                  24          Residing in Salt Lake County
25       Q. Okay. Thank you for your time, Mr. Morris             25
                                                        Page 63                                                                  Page 65

                                                                                                                     17 (Pages 62 - 65)
                                                Veritext Legal Solutions
                                                     866 299-5127
 1 Case: Rodriguez et al v. Cascade Collections
   Case No.: 2:20-CV-00130-JNP
 2 Reporter: Diana Kent
   Date taken: May 19, 2020
 3
                WITNESS CERTIFICATE
 4
           I, TUCKER MORRIS, HEREBY DECLARE:
 5         That I am the witness in the foregoing
   transcript; that I have read the transcript and know
 6 the contents thereof; that with these corrections I
   have noted this transcript truly and accurately
 7 reflects my testimony.
 8 PAGE-LINE            CHANGE/CORRECTION               REASON
   __________ _____________________________ _________
 9 __________ _____________________________ _________
   __________ _____________________________ _________
10 __________ _____________________________ _________
   __________ _____________________________ _________
11 __________ _____________________________ _________
   __________ _____________________________ _________
12 __________ _____________________________ _________
   __________ _____________________________ _________
13 __________ _____________________________ _________
   __________ _____________________________ _________
14 __________ _____________________________ _________
   __________ _____________________________ _________
15 __________ _____________________________ _________
   __________ _____________________________ _________
16 __________ _____________________________ _________
   __________ _____________________________ _________
17 __________ _____________________________ _________
   __________ _____________________________ _________
18
   _________ No corrections were made.
19
           I, TUCKER MORRIS, HEREBY DECLARE UNDER THE
20 PENALTIES OF PERJURY OF THE LAWS OF THE UNITED STATES
   OF AMERICA AND THE LAWS OF THE STATE OF UTAH THAT THE
21 FOREGOING IS TRUE AND CORRECT.
22
                       ________________________
23
                          Tucker Morris
24
                       ________________________
25                          Date Signed
                                                                 Page 66




                                                                                  18 (Page 66)
                                                       Veritext Legal Solutions
                                                            866 299-5127
[& - alleged]

          &            22 9:8                59 3:6                 46:11,14,16 47:1,6
 & 15:12,22 16:5,9     2230 2:10                       6          accuracy 21:18
   16:13,16,24 17:13   22nd 9:3,4                                   35:7
                                             6 1:5 3:20 30:16
   18:16 20:18 21:25   23 3:16                                    accurate 27:9
                                               38:10 47:9
   22:22 25:21,24      23rd 45:20                                   40:24 48:4
                                             60 3:7
   43:22 44:15 45:3    24 6:22                                    accurately 66:6
                                             62 3:8
   46:2,17 47:2,7      252 50:14                                  action 52:2 65:16
                                             63 3:9
   48:16 49:8          26 3:17,17 27:6,10                         actions 24:14
                         27:25 34:17 44:10             7            26:10
           0                                 7 3:14,21 40:9
                       260 41:8                                   actual 18:4 31:24
 00120 1:9             262 41:22 43:21         49:22 50:9           53:21,22 54:11,12
 00130 66:1            2633 2:4              747-9529 2:12        adapted 56:25
           1           26th 27:17            7e 2:11              added 8:12 9:2
 1 3:14 7:1            28 40:19,21 46:11               8          addition 43:17
 1-7 4:7               2:20 1:9 66:1         8 49:23 50:7,9         48:6
 10 50:19              2:58 37:13            800 2:6,6            address 24:15
 11 50:24                       3            801 2:12,12          addresses 23:10
 1247 65:22                                  84604 2:11             50:15
                       3 3:16 23:21
 15 50:24 52:10                              85016 2:5            admissions   3:22
                       30 1:5 65:12
 160 18:25 19:18                                                    40:15 45:17
                       38 3:20                         9
   45:2,8 46:7                                                    affirmative 56:8
                       384-0519 2:12         9 49:23 50:7,14
 188 43:23 44:14                                                    57:17
                       3:04 37:13
   46:1,2,6,14,16                                      a          affirmatively
                       3:29 49:20
   47:1 48:4,15                              able 21:9 49:6         56:21
                       3:35 49:20
 19 1:12 65:9 66:2                           abreast 33:16        agency 13:14,20
                       3rd 65:17
 19,138.39 28:10                             access 7:2           agree 28:6,8,9,12
                                4                                   33:20 35:23
           2                                 account 3:16
                       4 3:3,17 26:18          11:11 13:8 16:20   agreed 8:15
 2 3:15 20:9 45:19       37:15 46:22                              agreement 3:15
                                               17:2,17 21:3,19
 20 3:15               40 3:21                                      10:21 11:9 15:13
                                               24:1,5,10,16,22,23
 2015 10:7,14          400-6808 2:6                                 19:15,17,23,25
                                               24:24 25:20 26:9
 2018 19:3 34:20       460 2:5                                      20:11
                                               26:13 27:4,12
   62:1                4:01 64:7                                  ahead 19:13 41:10
                                               31:1 39:22,23
 2019 3:17 12:13                5                                 al 66:1
                                               43:25 46:8 47:5
   27:6,10,18,25                                                  alcohol 6:22
                       5 3:19 29:13 30:3       48:7
   34:17 41:2,17
                         56:20               accounts 3:15 13:6 allegation 31:19
   44:10 45:20 46:20                                              alleged 31:3,6 32:2
                       520-5523 2:6            13:7 14:7 16:24
   47:4                                                             32:12 33:11,12,25
                       55 3:4                  17:14,17,24 18:25
 2020 1:12 41:3,18                                                  34:8 51:23 52:1
                       56 3:19                 19:15,18,24 20:12
   65:9,18 66:2                                                     55:20,22,22,23
                       58 3:5                  20:14,20 33:1
 21 41:2,2,17,18                                                    56:18 57:23 58:2
                                               43:22 45:2 46:3
   46:20 47:4
                                                                               Page 1
                                Veritext Legal Solutions
                                     866 299-5127
[alleged - cascade]

   59:2,3,25 60:3      arizona 2:5           auto 14:23 26:4        bit 4:20 8:11 9:22
   61:2                arrangements          automated 18:9           11:19 22:11 53:8
 allegedly 16:15         13:9 16:21          avers 56:21            bona 30:21 51:10
   30:24 51:7          asked 61:13           avoid 32:3,12            56:23 60:1
 allow 9:7             asking 8:17 11:25       33:24 53:19 54:9     bottom 51:1
 allows 33:19            42:16 59:9            56:25 61:6,8,18,18   break 5:8,10,11
 alpina 2:9            asserting 22:16         62:2                   37:9,9,11,13 45:5
 alpinalegal.com         58:6                avoiding 61:1,2          49:16,20
   2:13                asserts 56:21                  b             breaks 5:12
 ambiguous 15:1        assigned 13:6                                brian 47:15
                                             b 1:5 3:12 52:5,12
   22:9 59:8             15:21 16:12                                bring 22:15
                                             back 6:14 14:10
 amend 7:24            assigning 17:16                              broad 6:13
                                               19:13 47:9 60:14
 amended 7:12,20       assignment 3:15                              broadly 13:5
                                             background 9:23
 america 66:20           19:15                                      brothers 15:12,18
                                             bankruptcy 24:24
 amount 23:12          assigns 16:24                                  15:22 16:5,9,13,16
                                               25:1
   28:13 30:13 46:24     17:14                                        16:24 17:13 18:16
                                             based 16:14 26:3
 amounts 23:9          assisting 13:8                                 20:15,18 21:25
                                               26:16 27:12 39:22
 answer 3:19 5:9       associate's 9:25                               22:22 25:21,24
                                               51:6 60:13,22
   5:19 6:13 14:21       10:17,19,23,25                               43:17,22,25 44:15
                                             batch 18:20,24
   15:2 16:2 22:10       11:3                                         45:3,7 46:2,17
                                               32:21 33:1 44:1,2
   22:17 29:19,20,24   associated 65:15                               47:2,7 48:16 49:8
                                               44:4 45:2,4,9 46:7
   31:16 39:8 42:24    assume 5:20,23                               business 13:11,21
                                             batches 45:6 46:5
   42:25 43:8 51:20      16:13 50:18                                  14:4,13 28:4
                                               46:9
   52:3 53:8 56:11     assumes 54:15                                  42:13,15
                                             behalf 1:5 15:17
   59:20               assuming 7:23                                buy 15:22 16:5
                                               25:20 44:15 47:1
 anybody 52:2            21:13 48:24                                          c
                                               48:15 49:7
 anyway 5:11           astor 15:12,18,22
                                             belief 25:6            c 2:1 4:1,15
   55:11                 16:5,8,13,16,24
                                             believe 11:12          call 16:16,19
 apart 25:8,10           17:13 18:16 20:15
                                               12:22 19:3 30:16     called 4:4
 apc 2:3                 20:18 21:25 22:22
                                               31:22,22 34:20       calls 14:19 16:8
 apologize 28:17         25:20,24 43:17,22
                                               39:4,17 41:7           56:9 57:10
 appears 20:5            43:25 44:15 45:3
                                               43:19,23 44:1        car 25:25
 approximately           45:7 46:2,17 47:1
                                               46:18 56:12 57:19    care 21:23 34:11
   14:2 41:3,18          47:6 48:16 49:8
                                               57:24 58:10 63:24    cascade 1:5,9 3:18
 april 3:17 27:6,10    athletics 43:20
                                             believing 38:3           3:19,23 7:21 9:13
   27:17,25 34:16      attempt 28:10
                                             best 5:15 6:21 27:8      9:19,20 12:6,7,12
   44:10 45:20         attempts 28:22
                                               40:25 48:18            13:1,13,15,19,23
 argue 15:5            attorney 2:4,10
                                             better 22:19             14:3,12 15:12,15
 argumentative           11:22 12:2,2
                                             big 18:20,24 38:13       15:20,21 16:5,8,16
   31:15 52:17 53:25     22:16 32:5,9
                                               44:4 45:2 47:19        16:25 17:14,22
   54:1 55:8             33:16 65:12,13
                                               47:20 50:1             18:1 19:1 20:22

                                                                                 Page 2
                                Veritext Legal Solutions
                                     866 299-5127
[cascade - contractors]

   20:25 21:11,20           54:18                  61:25               compliant 32:16
   22:21,23 26:10         changing 7:25          collection's 29:18      34:12
   27:24 28:7,12            34:6                 collections 1:5,9     complied 38:3
   29:18 31:21 32:3       check 18:7 27:5          3:18,23 7:21 9:20   complies 36:20
   32:11 33:24 35:5         32:14 33:8 34:20       11:9 12:6,7 13:7    comply 35:18,21
   35:12,16 36:1,2,11       49:17 58:11            13:14 15:13 24:19     36:4 61:9
   36:11,14,19 37:4       checking 33:3            26:10,25 30:25      comprised 46:11
   37:19 45:22 46:10        34:2                   54:19 58:11 66:1    computer 18:6
   46:14,17 47:1,6        checks 32:17 58:9      collects 14:3,12        21:14,17
   48:15 49:3 53:19       circling 36:25         come 18:19 20:14      conceivably 49:14
   54:8 58:11 61:6,8      clarifies 62:13          34:24 45:6,10       concluded 64:7
   61:14 62:2 66:1        clarify 16:10          comment 6:6           conclusion 56:10
 cascade's 3:19             22:18 29:24 35:8     commercial 14:15        57:11,21
   13:11 28:4 29:20         39:14 50:22 58:22      15:6                confidential 42:7
   29:24 31:6,12          clarifying 25:3        commit 31:7,8,11        42:9,11,16,21
   53:4 62:7,10,21,24     classes 10:16          committed 31:13       confirm 26:17
   63:16                  clear 10:15 12:4         31:13,20              50:13
 case 1:8 6:10              19:10 20:5 22:13     communication         conform 32:8
   11:10,21 15:18           45:25 56:16 63:8       28:7,8              confused 36:6
   19:7 29:21,25          clearly 48:12          communications        confusing 35:11
   30:11 66:1,1           clerical 56:14           12:1                consecutive 25:13
 cases 61:12              client 12:2 22:16      company 6:12          consider 14:16,23
 cause 65:16                42:24                  12:18 15:12,22      consumer 14:2,8
 caused 56:22             clients 13:6 14:6        16:6,13,16,24         14:12,14,17,24
 certain 38:23            close 37:3 49:16         17:13 18:16 20:18     15:6,9 26:4,6
   39:17,19               collect 13:21,24         21:25 22:22 25:21   consumers 18:23
 certificate 65:1           15:17,21 17:3,24       25:24 29:4 42:15      48:25 49:7
   66:3                     18:17 28:10,22         43:22 44:15 45:3    contact 13:7 16:20
 certifications 11:2        29:2,3                 46:2,17 47:2,7        23:11 31:3 33:4
 certify 65:6,12,15       collected 47:1           48:16 49:8            34:6 46:24 48:24
 chad 2:9,13 12:8         collecting 30:12       company's 16:9        contain 40:6
   24:23 34:10 43:10      collection 3:15,20     complained 40:7       contained 46:8
   64:4 65:12               13:20 16:25 17:14      53:20 54:10 56:22     51:7
 chance 6:3 9:9             19:15,17,23,25       complaint 29:21       contents 66:6
 change 6:8,14 8:11         20:11 21:5 22:6        29:25 31:20,25      context 6:10 57:16
   8:24,25 9:1,22           23:1,3 25:19 27:9      34:8 37:18 40:7       60:7
   24:22 66:8               33:2 34:17 35:7        41:5,20 50:16       continue 8:6
 changed 8:12               35:13 36:3,9,15,20     53:21 54:10 56:8    contract 11:8
 changes 6:3,5              37:4 38:20,22        compliance 36:23      contracted 15:16
   33:16,18,20,21           39:15 49:1,7           37:5                contractors 15:14
   35:23 36:17,17,21        54:22 55:6 61:24

                                                                                   Page 3
                                    Veritext Legal Solutions
                                         866 299-5127
[convenience - documents]

convenience 28:15     creditors 17:23       defendant's 3:21      different 23:9,9,10
conversation 26:4       38:25 39:16,20,25     45:16                 23:12 25:12,12
convoluted 51:18        41:25 42:2,3        defense 30:6,10,15      39:16,20,25,25
copy 27:9 50:3          43:12                 30:21 51:11 56:8      41:25 42:1 44:21
  65:12               crr 1:16 65:23          56:19,20,21 57:17     45:3,6 46:25
correct 9:5,14        cumulatively 46:5       58:6 60:4,7         differentiated
  15:9,23 19:7        current 12:3,9        define 6:8              50:11
  20:18,19 23:20        35:3,24 36:2        defining 31:4         differently 22:5,24
  25:5,21,22 26:7     customers 16:9,11     degree 9:25 10:1        23:3 47:5
  27:6 28:4,5,18      cutting 43:18           10:17,19,23,25      difficult 39:6
  29:5,25 32:10       cv 1:9 66:1             11:3                  48:10
  33:11 34:8 35:19              d           degrees 10:25         diploma 10:22
  37:6 44:16,17                             delivered 65:13       direct 37:6
                      d 3:1 4:1
  49:1,2,4,5,8,9                            depends 15:4,5        direction 25:17
                      damages 30:13
  50:16,17,20,21                              63:18                 36:13
                      date 6:7 8:23
  51:14 54:21 55:5                          deposition 1:5,13     discovery 8:16
                        27:24 35:4 66:2
  57:1 58:7 59:4,5                            3:14 4:17 5:25        16:14 19:6 40:24
                        66:25
  59:11 60:8,9                                7:13,20 11:6,7        42:8
                      dated 27:6,10
  63:11 65:10 66:21                           24:3 40:2 43:6      discussed 11:21
                      dates 25:12 39:7
correction 66:8                               44:24 45:1 59:25      53:18 54:8 55:19
                      day 65:18
corrections 66:6                              64:7 65:9           discussing 60:1,7
                      days 25:13
  66:18                                     describe 13:3,11      discussion 7:11
                      dean 43:18
correctly 18:10                               15:11 16:23 17:12   dismissed 25:1
                      debt 13:19 14:2,4
counsel 22:14                               description 3:13      dispute 31:2
                        14:7,12,13,14,15
counted 44:21                               designated 9:13       disputes 38:1
                        14:17,24 15:9,21
county 65:3,24                              details 42:16           52:13
                        15:22 16:5,15,15
couple 12:16,21                             determination         district 1:2,3
                        16:22 25:23 26:4
  14:6 25:2 60:14                             63:16,17            document 7:15
                        26:7 28:22 30:11
court 1:2 6:2                               determine 48:14         8:10 20:8 23:25
                        31:2,2 33:4 38:1
  63:10                                     determined 63:9         24:18 26:22 27:13
                      debtor 21:3,19
cover 39:2                                  diana 1:16 6:2          27:17,20 28:3
                        24:16,24 31:1
create 29:6 49:6                              12:24,25 17:9,15      29:17 30:2,4 33:6
                      debtor's 28:25
created 21:13,13                              24:14 25:16 27:21     33:9 38:18 40:13
                      debtors 13:8 16:21
  21:16 27:13,20                              41:14 51:5,12,24    documentation
                      debts 13:21,24
  29:9                                        52:14,15,18 54:4      45:12
                        14:8 15:17
creates 29:4                                  55:1 58:16 64:1,3   documented 25:16
                      declare 66:4,19
creating 28:3                                 65:5,23 66:2        documents 3:23
                      defendant 1:10
creation 11:12                              diana's 53:1            11:5 21:9 33:21
                        2:8 3:23 7:20
creditor 11:10                              difference 5:17         34:15 38:19 40:2
                        50:14 51:4,11
  39:24 41:24                               differences 47:3        40:16 48:11
                        52:13 56:20,22


                                                                              Page 4
                               Veritext Legal Solutions
                                    866 299-5127
[doing - front]

 doing 4:22 5:2 7:9       33:11,25 51:10,13    exhibits 4:7 19:14     fine 5:1,12 9:21
   23:19                  51:23,24 52:1,15     exist 58:6               41:11 50:4
 double 34:20             52:16 53:3,5,12,20   exists 58:3            fingers 52:2
 download 21:9            53:20 54:9,9         explained 46:4         finish 5:3,5 30:18
 draft 53:6               55:12,19,20,22,24    explanation 52:1       finishes 57:15
 drink 6:22               56:3,7,13,14,18,23              f           finishing 49:17
 drugs 6:22               56:25 57:5,8,18,23                          first 4:4 12:21
                                               fact 42:14
 drywall 43:18            57:25 58:23 59:1                              21:1 24:13,16
                                               facts 30:9 54:15
 due 23:12 28:13          59:2,9,10,22,24                               29:16 35:2,2 36:5
                                               failure 54:21 55:5
   54:21 55:5             60:1,2 61:1,2,6,10                            37:9
                                               fair 15:7
 duly 4:4 65:7            61:18 62:3,4,10,21                          five 37:10 49:16
                                               fairly 18:18
 dunning 21:2,5           62:24 63:9,14,15                            flesh 51:2 52:4
                                               far 4:23 17:16
   24:19 25:9             63:17,20                                    folder 7:7
                                                  25:10 31:12 33:15
 duties 13:3            errors 61:11                                  follow 32:20,23
                                               fault 52:24 53:23
           e            especially 4:21                                 58:21 59:13 60:6
                                                  54:13,21 55:5
                        essentially 30:7                                61:15 62:15 63:2
 e 2:1,1 3:1,12 4:1,1                          fax 2:6,12
                        estimate 5:15,17                              following 24:18
   4:15 65:12                                  fdcpa 6:12 24:19
                          14:2                                          32:2
 earlier 34:23 45:1                               31:9,11 33:12
                        et 66:1                                       follows 4:5 17:11
   48:11 59:24 60:22                              38:1 51:4,8 52:14
                        evidence 54:15,16                               41:16 54:6 55:3
 earliest 28:15                                   56:6 59:3 60:1
                        exactly 26:1 47:25                            foregoing 66:5,21
 early 19:3                                       61:3,9 62:8,23
                        examination 3:3,4                             forget 27:23
 easier 51:21                                     63:9,18
                          3:5,6,7,8,9 4:9                             forgive 27:23
 east 2:4                                      february 41:2,2
                          55:17 58:19 59:17                           format 18:8
 edge 43:18                                       41:17,18 46:20
                          60:18 62:18 63:6                            formats 29:11
 edit 53:1                                        47:4
                        examined 4:5 65:7                             formatted 18:10
 editing 34:1,4,5                              feel 58:2
                        example 6:11 14:6                             formatting 18:7
 education 9:24                                felt 57:18
                        excellent 11:20                               formulating 23:1
   10:9                                        fide 30:21 51:10
                        exception 8:23                                forth 65:11
 either 19:13                                     56:23 60:2
                          23:8                                        found 35:1 45:5
 employed 32:12                                figure 32:25 41:6
                        exceptions 23:10                              foundation 43:5
 employees 13:15                                  43:23
                        excluding 19:5                                four 24:13 38:15
 employer 12:3                                 file 38:13 49:4
                        exhibit 3:14,15,16                              45:6 46:5
 entitled 5:15 42:8                               50:1
                          3:17,19,20,21 6:25                          frame 44:6
 entries 25:4                                  filed 24:24
                          7:1 19:9 20:1,8                             francisco 1:4 3:16
 envelope 24:15                                fill 17:1,18 20:16
                          23:16,18,21 26:18                             3:17 24:6 27:1
   25:5                                        filled 17:4
                          27:3 29:13 37:15                              39:12
 erred 51:5                                    fills 20:18
                          38:10 40:4,9                                frequent 5:12
 error 6:4 24:17                               finally 24:25
                          46:22 47:9,24                               frequently 18:19
   25:5,14 30:21,22                            find 26:1 44:8
                          48:1,5,6,14,16                              front 7:13 26:19
   30:24 31:3,7,12,13                             45:24
                          49:22 56:20                                   38:12
   31:13,20 32:2,4,12

                                                                                   Page 5
                                  Veritext Legal Solutions
                                       866 299-5127
[full - kent]

 full 17:7               19:9 22:14,17       helpful 24:11          input 20:24 28:25
 function 6:25 21:8      23:16,21 26:18      helps 29:9             inputs 18:13
 further 3:5,6,7,8,9     29:13 30:9 31:14    high 10:9,12,17,18     inputting 22:25
   6:6 52:5 58:19        37:10 38:9 39:9       10:20,22             instance 6:21 23:4
   59:6,17 60:18         40:9 42:6 47:9      higher 10:8              32:20
   62:14,18 63:6         50:19 51:15 53:24   highest 9:24           instances 60:2
   65:12,15              54:14 55:7 59:7     hold 7:22 29:22        instructing 42:24
 future 22:15            59:12               hopefully 37:9         intentional 56:23
           g           good 4:23 5:3 37:8    hour 5:11 49:11        interested 65:16
                       graduate 10:5,12      hours 6:22             interrogatories
 g 4:1
                         10:22               huh 4:25,25              3:22 40:15 45:17
 gears 9:22
                       graduated 10:18                 i              50:11
 general 9:23 11:24
                       great 5:7,24 7:4                             interrogatory
   13:11 36:11 37:25                         identify 42:19
                         26:22                                        45:18 49:23 50:5
   60:21                                     identity 42:19,20
                       ground 4:20                                    50:13,24 51:14,25
 generally 24:15                             imagewear 43:19
                       group 2:3                                      52:6,7,9
   48:13                                     import 11:11 17:6
                       guess 5:16,17                                introduce 7:1 19:9
 generate 21:2,9                               18:2,5 32:13 48:7
                         14:10 18:5 21:11                             23:16 26:18 29:13
   29:9 55:10                                important 4:21
                         23:8 26:1 32:1                               38:9,10 40:9
 generated 24:18                             imported 21:1
                         35:3 36:6 39:11                            introduced 19:12
   25:8 27:17,22                             importing 13:7
                         39:14 42:25 43:4                             23:21
   52:19                                     included 11:14
                         45:14 48:2 51:18                           issue 8:16
 generating 25:4                               18:23 19:6 42:3
                         53:2,15,18 54:7                            item 9:3,4
   51:6                                        45:10 46:1 48:16
                         59:19                                      items 9:8
 getting 23:5 36:24                          includes 11:11
 give 4:24 6:20 8:9             h              48:6,7                         j
   23:17 27:14 30:8    h 3:12                including 20:2         january 34:20
   30:17 38:9 40:19    half 34:23            incorrect 52:24          62:1
   50:23               hand 65:17            independent 15:14      jnp 1:9 66:1
 given 39:22           happen 48:19          independently          job 4:23 5:3
 go 4:19,20 6:14       happened 25:11          15:15 36:12,19       jump 6:24
   8:17 11:15,18         25:19 33:11 51:23   indian 2:4             june 65:18
   18:10 19:13,13      happens 20:25         individual 34:15       jury 63:10
   30:3,15 37:4        happy 18:22 22:18     individually 1:5                 k
   41:10 47:9 49:22    hard 14:5,5 50:3      information 17:2
                                                                    k 4:15
   50:23 51:1 52:5     head 11:18 18:21        17:4,5 18:2 20:16
                                                                    kazerouni 2:3
   60:14 61:22           26:2 41:7 43:3,10     23:1,11 28:25
                                                                    kazlg.com 2:7
 goes 18:5,13 33:15      43:14 44:7,13,19      33:4,4,5,7,10 34:6
                                                                    keep 36:22 47:18
   51:8                  45:24                 34:7,12 42:7
                                                                    keeps 33:16
 going 4:19 5:19,25    hear 43:8               46:24 48:25
                                                                    kent 1:16 65:5,23
   6:24,25 8:17        help 33:11 40:17      initiated 17:21
                                                                      66:2
   13:10 14:10,25        61:18,18

                                                                                 Page 6
                                Veritext Legal Solutions
                                     866 299-5127
[kin - memory]

kin 65:15              large 43:25            light 59:19              21:22 24:14 35:25
kind 7:17 10:20        largest 45:7 46:6      likes 18:8               36:3,11,12 51:5
  11:24 13:10 22:8     law 2:3,4,10 32:8      limit 49:12              52:18 58:15
  23:5,13 29:23          33:16 34:13 35:15    line 61:7 66:8          managing 13:5
  31:15 37:3 51:16       35:18,21 36:4,20     list 18:17 49:6         marathon 5:9
  59:7                   36:23 37:5 38:4      listed 22:2,21          marked 20:1
know 5:8,16,22         laws 66:20,20          little 4:20 8:11        marking 24:22,23
  7:17 8:19 11:16      lead 62:5                 9:22 11:19 16:4      match 63:3
  11:17 12:1 14:1      led 31:24                 22:11 28:16 35:11    matches 33:5
  15:2 16:2 17:7       left 12:18                36:6 39:6 52:5       matter 56:3,7,13
  19:14 23:23 25:23    legal 2:9 56:10           53:8                  56:14,14 57:4,18
  25:25 26:2,4,19        57:6,11,20           llc 1:9 3:23 9:13       matters 57:8
  28:16 29:14 30:17    letter 3:17 21:3,5        9:20 43:19           mcbride 2:3 3:3,5
  33:4 36:22 37:15       21:5 22:7 23:2,3     loading 23:17            3:7,9 4:10 7:9 8:2
  38:2,5,7,11,22         24:20 25:9 26:14        47:11,15              8:5,8,9,25 9:3,5
  39:1,16,19,21          26:17,25 27:2,9      loan 14:23 25:25         17:9,20 20:1,4
  40:10 41:3,6,18        28:6,9,14,18 30:23   location 1:13            23:20,22 37:14
  43:2,9,11,13,16        30:25 36:9,15,20     locations 13:17          38:14,17 39:8
  44:1,7,18 45:23        37:5,19 39:7,11      long 12:11 49:10         41:14,23 42:9,12
  46:10 47:23 49:23      44:11 46:23,25       look 18:22 24:12         42:14,20,23 43:7
  50:1 51:10 53:19       49:1 50:15 51:6         27:14 30:6 32:15      47:16,20,23 49:21
  54:8 61:7 66:5         52:19 53:2,6,7,22       35:22 36:17 37:14     50:2,4 52:9,12
knowledge 27:8           53:23 54:11,12,19       39:3,3,4 45:23        54:4 55:1 56:4,9
  40:25 48:18            54:22 55:6,10,10     looked 27:3              57:10,14,20 58:20
knowledgeable            61:25                looking 7:14 34:11       59:11,15,20 60:11
  9:16                 letters 3:20 11:10        46:22 47:22 50:7      60:13,19 63:2,7
knows 43:1               11:12 21:23 22:1     looks 7:24 24:1,16       65:14
          l              22:20,21 23:8           25:7,10,11 32:15     mean 13:5,12
                         25:13 29:10 30:22       38:24 39:10 51:2      16:10 20:21 21:5
labeled 7:17
                         32:14,17 33:2        lot 38:18 59:8           26:16 32:24 35:9
lack 43:5
                         34:18 35:1,7,13,18             m              35:24 36:16 39:7
lake 65:3,24
                         36:3 38:20,22                                 48:13 59:24 62:4
language 30:24                                m 4:15
                         39:1,10,13,15,23                              63:11
  31:4 33:12,17                               mailed 21:19 53:6
                         40:6 41:3,19                                 meaning 58:14
  34:7,9 37:17,20,22                          mailing 21:23 23:2
                         43:21 44:2,14,21                             meant 56:17 58:2
  37:24,25 38:3                               maintenance
                         46:6,14,17,19                                 58:24 59:10,22
  40:7 41:4,20                                   43:18 56:24
                         47:24 48:3,4,6,15                             60:2
  50:15 51:7 52:23                            making 13:7,8
                         49:4,7 50:12                                 mechanics 18:4
  53:7,9,10,13,14,21                             33:3,6 34:12
                         52:23,24 61:24                               medical 14:7
  53:22 54:10,12,19                              36:16
                       level 9:24                                     memory 11:19
  54:21 55:6 61:8                             manager 12:10,15
                                                 12:17,19,23 13:1,4

                                                                                   Page 7
                                 Veritext Legal Solutions
                                      866 299-5127
[mentioned - particular]

 mentioned 18:1        never 53:12              36:10,12 51:5        ones 25:8 43:15,20
   33:3 35:4 45:2      normal 26:16           official 65:17         opportunity 6:1,6
 mgs 38:15             north 2:10             oh 17:15 19:8          opposed 4:22,24
 middle 39:23,25       notary 1:17 65:5         33:13 43:9 48:5        14:3 36:6
 minus 9:17              65:23                  60:5                 opposing 22:13
 minute 8:9 37:10      notating 24:25         okay 4:25 5:2,8,13     order 61:8,15 62:2
   49:16               note 24:25               5:14,23 6:24 7:4     original 7:24 11:9
 minutes 25:8          noted 66:6               8:2,5,21 9:12,19       25:23 39:16 41:24
 mischaracterizes      notes 3:16 24:1,5        9:22 10:15,24          41:25 42:2,3
   15:25 53:25 54:15     24:13 25:20 26:9       11:20 12:2 13:10       65:13
   54:23                 26:13 27:4,12          15:7,19 17:20        originate 37:22
 mistake 25:17           49:17                  18:1 19:11,16,21     outcome 65:16
 mistaken 45:6         notice 3:14 7:13         20:3,13,17,20,24     outright 62:6
 misunderstood           7:20,24 31:5 43:6      21:4,7,12,16 22:13   outside 10:25 11:3
   33:13               noticed 25:17            23:7,11,16,25 24:8     50:20
 mixed 57:24           notify 28:21             24:12 25:2,9,19      overdue 20:22
 moment 8:21           notwithstanding          26:3,18 28:20,23     owe 16:15,15
 money 30:12             56:24                  29:8,15,16 30:5,15   owed 30:12 46:24
 month 34:22           number 3:13              30:19,20 31:5,10     owing 23:10
 morris 1:7 3:2 4:3      39:22,23 41:22         32:1,15,24 33:8,23   owns 12:7
   4:15,16 7:2,12        44:18 45:19 49:23      34:16,22 35:5,24              p
   8:10 9:10 18:12       50:14,24 52:10         37:8,11,12,17 38:2
                                                                     p 2:1,1 4:1
   20:7 23:22 26:20              o              38:7,16,21 40:9,13
                                                                     p.m. 1:12 8:1
   43:7 49:21 58:21                             40:23 41:23 42:23
                       o 4:1,15                                        37:13 49:20 64:7
   63:25 65:7 66:4                              43:11,15 44:9,14
                       object 9:7 14:25                              page 3:2,13 21:4
   66:19,23                                     44:23 45:1,9,15,18
                         22:8 31:14 42:6                               22:18 30:3,16,16
 move 37:10                                     45:21 46:9,9,13
                         43:5 51:15 53:24                              40:19,21 49:23
 multiple 48:11                                 47:16 48:19,23
                         54:14 55:8 59:8                               50:23,24 51:2
           n                                    49:3,15,19 50:8,10
                       objection 14:19                                 52:12 60:15 66:8
                                                50:18,22,24,25
 n 2:1 3:1 4:1           15:24 52:17 54:23                           pages 50:9 65:11
                                                52:4,11 53:4,16
 name 4:11 6:17          56:4,9 57:10,13,20                          paragraph 30:25
                                                54:20 55:13 58:1
   12:20 28:24 43:15   objections 22:14                                37:18
                                                58:5,8 59:6,12
 named 65:10           obviously 14:8                                parkway 2:10
                                                60:10,24 61:13,22
 nature 13:11            23:12                                       part 28:4 31:1
                                                62:7,13 63:1,16,22
 near 51:1             occur 62:8,11                                   32:13 33:1 38:22
                                                63:25
 nebulous 53:9         occurred 30:22                                  43:5 54:18
                                              once 8:19 17:3
 need 5:8,12 31:2        51:4 52:14 62:20                            partially 20:11
                                                18:9 19:14 20:24
   41:11 54:2 60:14      62:21,23,24 63:9                            particular 16:12
                                                21:12,16 29:8
   60:21 63:2          office 12:10,14,17                              16:15 19:17 34:25
                                                40:20 49:22
 net 8:13                12:18,23 13:1,4                               35:5 38:25 42:16
                         21:22 35:25 36:2                              47:24 49:13 61:20

                                                                                  Page 8
                                 Veritext Legal Solutions
                                      866 299-5127
[parties - rasmussen]

 parties 8:14 65:15       37:15 38:11 40:10    primary 13:20         public 1:17 65:5
 parts 39:25 48:24        41:13,15 47:10       printed 21:19,20        65:23
 pay 16:22 28:13          49:22 54:3,4,25      printing 21:23        pulled 48:19,21
   30:13                  55:2 61:16             23:2                purchase 14:16,24
 payment 13:9           point 27:25 36:13      prior 12:23 47:4      purchases 26:5
   16:21 28:18            39:18 52:2             58:12,15 65:7       purpose 13:20
 pdfs 11:10             pointing 51:12         privilege 12:2          28:17
 penalties 66:20        policies 32:3,11       privileged 22:16      put 7:7 9:6 47:25
 pending 5:10             33:24 53:19 54:8     proactively 37:4        53:10
 people 16:15,17          60:25 61:5,15        probably 14:14        puts 18:13
   18:17 22:2,6,21      policy 32:13,20,23       25:5 60:14          putting 22:24
   23:4,5,9               33:23                problem 27:15                   q
 percentage 14:1,9      poorly 46:5              30:3 47:12 50:2
                                                                     question 5:3,6,10
 period 34:25 39:1      popping 38:11          procedure 11:11
                                                                       5:19,21 6:11,13
   44:2,3,10 49:13      portfolio 16:13          35:12 54:18
                                                                       11:12 14:18,22
 periodically 33:18       19:6 22:1 38:23      procedures 32:19
                                                                       16:3 17:7,10,12
 periods 25:10            38:25 45:25            32:22 35:6 48:7
                                                                       22:9,16,18,19 26:1
 perjury 66:20          portfolios 45:22         56:24 61:14,17,20
                                                                       29:23 30:8,9,21
 person 4:23 9:16       portion 39:23            62:2
                                                                       31:17 33:14 35:8
   18:12 23:13 33:7     position 12:9,18       process 16:23
                                                                       35:10 36:18 37:21
   33:9                   12:20,25 31:6,12       17:13,21 18:9
                                                                       39:7,9 41:13,15,17
 personal 15:8 26:6       53:4 62:7,10,21,24     21:7 22:25 23:14
                                                                       46:15 47:21 52:3
 personally 38:5          63:19                  33:2 38:6
                                                                       52:15 54:2,5,7,25
 persons 50:14          positive 48:1          produced 47:24
                                                                       55:2,4 56:15 57:3
 pertained 30:24        possible 60:21         product 15:6
                                                                       57:15 58:8,25
 phoenix 2:5            potentially 15:3       production 3:23
                                                                       59:13,21 60:6
 place 32:3,19,23       preceding 65:11          40:16
                                                                       61:13 62:1,16,22
   35:6 53:19 54:9      prelit 24:19           professional 65:5
                                                                     questioning 58:9
   61:1,6,14 62:2       premade 21:10,10       prompt 28:18
                                                                       61:7
   65:9                   21:11,12 29:5          36:14
                                                                     questions 11:25
 plaintiff 2:2 3:21     premarked 4:7          proofreads 32:5
                                                                       24:9 25:3 48:12
   11:8 24:2,6 26:15    preparation 11:6       proprietary 42:10
                                                                       55:14 60:11,15
   27:1 30:11           preparing 40:17          42:12
                                                                     quick 7:5 58:21
 plaintiff's 7:19       pretty 8:23 25:10      provide 17:2
                                                                       60:20
   29:20,24 40:15,24      34:22                  18:17
 plaintiffs 1:7         prevent 62:4,5         provided 22:3                   r
 please 4:11,23         preventing 61:11         46:2                r 2:1 4:1,15,15,15
   5:21 6:9 7:18 8:18   previous 26:3 27:3     provo 2:11 13:18      rarely 18:18
   13:3 16:3,11,23        58:10,23             prudence 35:14        rasmussen 2:9 3:4
   17:10,12 23:22       previously 53:18       prudent 33:18           3:6,8 7:5,22 8:3,6
   26:19 29:13 31:17      54:7,17 55:19                                8:22 9:1,4,6 12:8

                                                                                  Page 9
                                  Veritext Legal Solutions
                                       866 299-5127
[rasmussen - ryan]

   14:19,25 15:24        38:18 40:13          relied 38:3           return 17:4
   19:22 20:3 22:8     record 4:12 7:11       rely 35:17 37:19      review 6:1 8:10,18
   23:18 24:23 31:14     9:6 17:11 20:5       remember 43:20          9:9 11:5 17:5 21:2
   32:9 34:10,17         41:16 54:6 55:3      repeat 16:3 17:9        24:3 25:17 33:19
   35:6,13,17,17,22    redacted 20:12           31:17 41:12,14        35:20 36:3,9,12,15
   36:5,9,14,21 37:6     48:24                  46:15 54:4 58:25      36:19 37:4 54:18
   37:16,25 38:2,6,8   refer 9:19 11:13         62:22                 55:10 58:12
   38:13,15 39:5         30:20 41:8,10        repeated 54:2         reviewed 8:19,20
   41:12 42:6,10,13      45:11 50:3 55:20     repetitive 28:17        11:17 21:18 34:17
   42:18,22,25 43:4      60:2                 rephrase 5:21           35:1,2 40:2 58:16
   47:14,18 48:9,22    reference 24:23          14:18,22 51:21,22     61:25
   49:19,25 51:15,18     59:25                  56:2,5              reviewing 14:10
   52:7,11,17 53:10    referenced 37:18       reporter 1:16 6:2       36:5 58:15
   53:24 54:14,23      referred 27:2 41:4       57:12 64:4 65:5     reviews 35:6,13
   55:7,14,15,18         41:20 44:1 50:16       66:2                  61:24
   57:16 58:17 59:7      57:22 58:23 59:1     reporter's 65:1       right 6:24 7:10,14
   59:12,18 60:12      referring 19:18        representative          22:15 23:14,15
   61:24 62:15,19        45:13,16 48:13         9:13                  29:10 33:6,7,7,8,9
   63:23,24 64:1,2,6     55:21,23 56:18       request 3:22 34:10      33:10 34:6 46:12
   65:13                 59:2 61:9,11,17,21     40:15,16 45:17        47:19 50:5 51:13
 rasmussen's 35:14     reflects 66:7          requests 3:22           58:14,22
   36:13 53:2          refresh 7:6 11:18        40:24               road 2:4
 reach 17:21,22,23       19:13                required 33:17        rodriguez 1:4 3:16
 read 17:11 30:7,8     regard 52:20           reread 55:1             3:18,19 24:6 26:5
   30:17 41:16 54:6    regarding 8:13         reserve 22:14           26:11,14 27:1,4,10
   55:3 65:13 66:5       25:4 38:1 39:15      residents 50:12,20      28:7,10,13 30:23
 reading 30:1 64:4       41:25 42:1 43:22     residing 65:24          41:5,21 44:11
   65:12                 61:1,7               respond 5:4             45:10 46:1,23
 real 7:5              regards 21:25          response 4:24 5:5       66:1
 really 42:23            22:24 23:4 31:19       45:18 51:14         rodriguez's 3:22
 reason 6:20 25:4        34:4 37:17 53:22     responses 3:21 6:5      31:20,25 40:7
   29:12 47:14 49:25     54:12                  11:13 16:14 19:5      46:8 47:5
   51:13 53:5 66:8     registered 65:5          19:7 40:14,17,23    royal 36:1
 reasonably 56:25      regular 28:3             41:7 42:4 45:16     rpr 1:16 65:23
 receipt 28:13         relate 55:24             52:6                rule 11:24 65:12
 receive 45:22         relates 39:24 56:8     responsible 51:24     rules 4:20,21 9:7
 received 10:24          57:9 58:9              52:23               running 34:13
   11:2 33:1 45:19     relationship 15:11     rest 46:25            ryan 2:3,7 7:5,22
   47:6                  42:15,17             resulted 56:23          8:22 19:22 23:19
 recognize 7:15        relationships          retain 32:5             41:12 48:9 52:8
   23:25 26:22 29:16     42:13                                        58:17 59:14 64:2

                                                                                Page 10
                                 Veritext Legal Solutions
                                      866 299-5127
[ryan - sure]

   65:13               send 14:7 17:19        single 46:6 59:9,21    ss 65:3
           s             21:2 32:14 36:10     sir 6:23 10:20 11:1    started 19:3 27:24
                       sending 30:22            11:4 13:22,25          28:1
 s 2:1 3:12 4:1,15
                         33:2,6 34:13 51:6      18:15 21:15 27:7     state 1:17 4:11,13
 safe 44:9 58:1
                         52:23 53:21 54:11      27:19 29:6 30:1        65:2,5 66:20
 safekeeping 65:14
                         55:11                  31:8 40:22 44:25     stated 48:5 54:17
 sake 32:1
                       seniors 10:21          sit 32:21              statements 63:3
 salt 65:3,24
                       sense 6:18 57:6        situated 1:6           states 1:2 31:1
 saying 8:22 10:16
                       sent 11:10 18:20       six 24:13                52:14 56:19 66:20
   15:7,20 31:6,10
                         18:21 19:1 20:16     slow 49:25             status 24:22
   36:22 52:22 54:20
                         20:22 22:1,6,20,21   smoothly 4:21          stenotype 65:9
   55:4 63:8
                         23:9 25:13 26:14     software 18:8          step 21:2,17
 says 24:18 30:7
                         26:17 27:1,10          28:24                stop 17:8
   50:14 51:3 52:13
                         33:9 39:12 41:4      solely 35:17           stores 29:7
   56:20
                         41:19 43:21 44:2     sorry 7:22 8:7         stuff 18:6 23:10
 school 2:4 10:9,13
                         44:5,11,15,22 46:6     10:3 12:4 17:6         48:7
   10:17,18,20,22
                         46:10,14,17,19,23      18:19 27:17 28:21    subset 23:4
 seal 65:17
                         48:15,25 49:7          30:1 32:24 33:13     substance 31:24
 search 49:12
                         50:12,15,19 53:3       43:7 45:15,21        substantive 6:5,8
 sec 27:14
                         53:11,12,13 55:11      46:4,15 53:9 55:9      6:16,17
 second 8:18,18
                         65:12                  56:5 57:12,14        suite 2:5,11
   19:9 23:17 25:7
                       sentence 31:23,24        58:14,25 61:4,16     summarizing
   30:6,9,15,17,25
                       sentences 51:3           61:20,21 63:2,20       61:23
   37:18 38:10,11
                       series 3:20            sounds 39:9            support 30:10
   40:19 50:23
                       set 30:14 65:10        span 39:11             supposed 7:7
 section 51:25 52:5
                       seventh 56:19,20       speak 14:9             sure 4:24 6:10 8:8
 see 7:19 11:7
                         58:6 60:4,7          specific 32:22           11:15,16 12:5,22
   17:15 18:4 19:2
                       share 6:25               34:22 37:24 61:16      13:5 14:8 15:19
   19:14,16 23:24
                       shared 7:23              61:22                  16:4,12 18:7,20
   24:12,15,21 25:7
                       shorter 51:21          specifically 34:9        19:8,23 20:6
   26:21 27:16 29:14
                       sign 65:13               38:21 59:24            25:15 31:19 32:6
   29:15 33:8,13
                       signature 40:21        specify 48:10,12         32:7,14,15 33:3,6
   34:19,20 36:18,20
                         65:22                speculation 14:20        33:19 34:12,14
   38:24 41:6 42:5
                       signed 11:8 66:25      speed 8:11               35:10,18,20,23
   44:4 45:11,15,19
                       signing 64:5           spell 4:11,13            36:4,8,18,24 37:22
   45:21 47:21 48:8
                       similar 41:4,19        spelled 6:16             44:12,13 45:13
   52:20 62:4
                       similarly 1:6          spreadsheet 17:1         46:7,16 47:12
 seeking 8:15
                       simple 16:5              17:5,18 18:2,5,7,9     48:2 49:18 51:9
 seen 8:4 40:1
                       simplicity 29:2,2,4      19:24 20:12,13,17      51:11,17,20,23
 semantics 31:23
                         29:7,8,9               22:2,22 44:6           56:16 59:1 60:15
   56:14
                                                45:19                  60:21 61:5,17

                                                                                 Page 11
                                 Veritext Legal Solutions
                                      866 299-5127
[sworn - verbal]

 sworn 4:4 65:7        ten 23:5               today 5:15,19 6:2             u
 system 17:6 18:3,6    terminology 57:24        6:21 9:20 58:24    u 4:15
   18:10,14 20:25      testified 4:5 16:1     top 11:17 18:21      uh 4:25,25
   21:8 23:1 28:24        33:10 36:8 61:23      26:2 41:7 43:3,9   understand 4:25
   29:1 33:5 49:4      testify 9:12             43:13 44:7,13,19     5:20,20,22,23 6:7
           t           testimony 6:21           45:24                23:7 36:18 37:21
                          15:25 54:24 58:11   topic 8:12 9:14,17     48:23 56:17 60:22
 t 3:12 4:15
                          58:22,24 60:13,22     43:6               understanding
 take 5:10,11 6:21
                          65:10 66:7          topics 9:17 37:10      15:20
   8:18 17:17 24:12
                       text 41:9,10           total 14:9 46:11     understood 6:19
   26:10 27:14 34:11
                       thank 5:7 17:15        trained 12:25          10:24 46:13 63:22
   37:8,10,14 39:3,4
                          25:2 28:23 62:14    training 12:17       united 1:2 66:20
   45:23 49:10,15
                          63:25 64:1          trainings 11:3       university 2:10
 taken 4:17 24:14
                       thanks 6:19 64:2,2     transcribed 65:10      10:2,4,6,10
   37:13 49:20 65:9
                       thereof 65:16 66:6     transcript 6:1,4     unredacted 49:3
   66:2
                       thing 5:4 37:2           65:13 66:5,5,6     update 35:22
 takes 21:23
                       things 8:11            transcription        updated 58:9
 talk 9:23
                       think 6:12 7:23,23       65:10              updating 35:15
 talked 7:25 22:25
                          8:3 9:7 14:5 15:3   treated 47:5         urology 43:19
   43:24 51:10 59:8
                          15:25 18:19 22:11   true 27:9 40:24      use 15:8 26:6
   60:25 61:5
                          23:7 25:3,14 26:5     65:10 66:21          28:25 29:7 35:21
 talking 19:19 34:5
                          32:7 35:10 36:24    truly 66:6           usually 5:11
   34:7 45:4 61:1
                          36:25 37:1,2,8      trust 35:14,16       utah 1:3,17 2:11
   63:12
                          42:8,20 48:3,4      truth 65:7,8,8         10:2,3,4,5,9 43:19
 tartaglia 12:24
                          49:16 51:22 53:8    try 5:4 16:20,21       50:12,13,15,20
   25:16 27:21 51:5
                       thinks 33:18             22:18 60:20          65:2,6 66:20
   51:12,24 52:14,15
                       third 25:8             trying 32:7,24       uvu 10:21
   53:5,11,13,23
                       thought 38:6             37:1 42:18 47:18
   54:13,17 55:9                                                             v
                       three 24:16 25:4,8       48:2,14,17
   58:16                                                           v 3:19 66:1
                          25:12,12,13 45:22   tucker 1:7 3:2 4:3
 tel 2:6,12                                                        vague 15:1 22:9,11
                          46:9 49:16            4:15 55:20 59:19
 tell 5:21 7:18 8:10                                                 39:6 51:16 56:4
                       time 8:12,14,16,25       65:7 66:4,19,23
   25:11 26:13 27:11                                                 59:8
                          9:1 20:22 25:10     tucker's 15:25
   38:21 45:13 47:12                                               valley 10:2,4,5,9
                          34:16,25 37:8         54:24
   65:7                                                            variety 33:21
                          39:1 44:2,3,6,10    turn 49:21
 template 35:3 51:6                                                various 11:10
                          49:13 52:18 59:10   twenty 9:8
   52:20,25                                                          29:11 38:25
                          59:21,23 61:4,25    two 24:13 34:23
 templates 21:10                                                   vehicle 14:17 15:5
                          63:25                 49:11 50:11 63:3
   21:10,12 29:5,6,9                                                 15:8 26:1,6
                       titan 43:19
   29:10 32:6 34:1,4                                               verbal 4:24
                       title 12:14 30:2
   36:10 58:10,12


                                                                                Page 12
                                 Veritext Legal Solutions
                                      866 299-5127
[verify - zoom]

 verify 19:4 31:2       work 5:6 12:5
   39:12 44:12            18:3 21:7 26:16
 versions 49:3          worked 12:11,12
 violate 6:15           working 27:24,24
 violated 6:12 51:7       58:13
 violates 33:12         worth 8:13
 violation 6:15 31:9    written 17:18
   31:11 51:4 52:13       20:21
   55:22,23,25 56:3,6   wrong 6:17
   56:12,22 57:4,7,17            x
   57:25 58:2,3,5,24
                        x 3:1,12
   59:3,3,10,22,24
   61:2,10,19 62:3,5             y
   62:6,8,20,23 63:9    yeah 5:18 7:14
   63:12,13,14,18,21      13:8 15:13 17:16
 violations 60:3,3        20:4,10 22:11
 virtual 1:13             25:18 36:1 37:1,2
 vs 1:8                   39:10 41:10,22
          w               42:22 44:21 47:20
                          48:13,22 50:24
 w 43:18
                          51:22 53:17,25
 wait 5:5 36:14,16
                          55:15 59:15 61:22
   37:5 57:14
                          64:6
 waiting 5:3
                        year 10:12,18 28:2
 walk 24:9
                          34:23 39:11
 want 5:16 12:1
                        years 33:22 34:23
   15:19 19:22 39:5
   48:9 49:17 50:18               z
   51:2,9 56:16 64:6    zoom 1:13 4:22
 wanted 11:16,16
   28:12 50:13,22
   51:11 55:21
 wanting 19:24,25
 wants 31:1
 week 7:25 32:22
 weeks 12:16,21
 went 23:14 44:20
 witness 4:4 38:16
   43:2 65:7,13,17
   66:3,5
 word 31:5 32:7
   59:9,10,21,23

                                                            Page 13
                                 Veritext Legal Solutions
                                      866 299-5127
              Utah Rules of Civil Procedure

         Part V. Depositions and Discovery

                         Rule 30



(E) Submission to Witness; Changes; Signing.

Within 28 days after being notified by the officer

that the transcript or recording is available, a

witness may sign a statement of changes to the form

or substance of the transcript or recording and the

reasons for the changes. The officer shall append

any changes timely made by the witness.




DISCLAIMER:    THE FOREGOING CIVIL PROCEDURE RULES

ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

2019.   PLEASE REFER TO THE APPLICABLE STATE RULES

OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
              VERITEXT LEGAL SOLUTIONS
    COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

Veritext Legal Solutions represents that the
foregoing transcript is a true, correct and complete
transcript of the colloquies, questions and answers
as submitted by the court reporter. Veritext Legal
Solutions further represents that the attached
exhibits, if any, are true, correct and complete
documents as submitted by the court reporter and/or
attorneys in relation to this deposition and that
the documents were processed in accordance with
our litigation support and production standards.

Veritext Legal Solutions is committed to maintaining
the confidentiality of client and witness information,
in accordance with the regulations promulgated under
the Health Insurance Portability and Accountability
Act (HIPAA), as amended with respect to protected
health information and the Gramm-Leach-Bliley Act, as
amended, with respect to Personally Identifiable
Information (PII). Physical transcripts and exhibits
are managed under strict facility and personnel access
controls. Electronic files of documents are stored
in encrypted form and are transmitted in an encrypted
fashion to authenticated parties who are permitted to
access the material. Our data is hosted in a Tier 4
SSAE 16 certified facility.

Veritext Legal Solutions complies with all federal and
State regulations with respect to the provision of
court reporting services, and maintains its neutrality
and independence regardless of relationship or the
financial outcome of any litigation. Veritext requires
adherence to the foregoing professional and ethical
standards from all of its subcontractors in their
independent contractor agreements.

Inquiries about Veritext Legal Solutions'
confidentiality and security policies and practices
should be directed to Veritext's Client Services
Associates indicated on the cover of this document or
at www.veritext.com.
